Exhibit 10.1
 
PREFERRED STOCK PURCHASE AGREEMENT
 
This Preferred Stock Purchase Agreement (“Agreement”) is entered into and
effective as of July 29, 2009 (“Effective Date”), by and among Sparta Commercial
Services, Inc., a Nevada corporation (“Company”), and Optimus Capital Partners,
LLC, a Delaware limited liability company, dba Optimus Special Situations
Capital Partners, LLC (including its designees, successors and assigns,
“Investor”).
 
RECITALS
 
A.  The parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to Investor, and Investor shall
purchase from the Company, from time to time as provided herein, up to
$5,000,000.00 of shares of Series B Preferred Stock; and
 
B.  The offer and sale of the Securities provided for herein are being made
without registration under the Act, in reliance upon the provisions of Section
4(2) of the Act, Regulation D promulgated under the Act, and such other
exemptions from the registration requirements of the Act as may be available
with respect to any or all of the purchases of Securities to be made hereunder.
 
AGREEMENT
 
In consideration of the premises, the mutual provisions of this Agreement, and
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, Company and Investor agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1  Definitions. In addition to the terms defined elsewhere in this
Agreement:  (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Certificate of Designations, and (b) the
following terms have the meanings indicated in this Section 1.1:
 
“Act” means the Securities Act of 1933, as amended.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Act.  With respect to Investor, without limitation, any Person owning, owned by,
or under common ownership with Investor, and any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as Investor will  be deemed to be an Affiliate.
 
“Agreement” means this Preferred Stock Purchase Agreement.
 
“Automatic Termination” has the meaning set forth in Section 3.1.
 
1

--------------------------------------------------------------------------------


 
“Change in Control” has the meaning set forth within the definition of
Fundamental Transaction, below.
 
“Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Nevada, in the form attached hereto as
Exhibit B.
 
“Closing” means any one of (i) the Commitment Closing and (ii) each Tranche
Closing.
 
“Commitment Closing” has the meaning set forth in Section 2.2(a).
 
“Commitment Fee” means a non-refundable fee of $250,000.00, payable by Company
to Investor on the first Tranche Closing Date in cash or by wire transfer of
immediately available funds to an account designated by the
Investor.  Notwithstanding any other provision, the Commitment Fee shall be
delivered within 6 months from the Effective Date even if the first Tranche
Closing Date has not occurred, and is non-refundable.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company, and any replacement or substitute thereof, or any share capital into
which such Common Stock shall have been changed or any share capital resulting
from a reclassification of such Common Stock.
 
“Company Termination” has the meaning set forth in Section 3.2.
 
“Delisting Event” means any time during the term of this Agreement, that the
Common Stock is not listed for and actively trading on a Trading Market, or is
suspended or delisted with respect to the trading of shares of Common Stock on a
Trading Market.
 
“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.
 
“DWAC Shares” means all Warrant Shares issued or issuable to Investor or any
Affiliate, successor or assign of Investor, pursuant to the Transaction
Documents, for which a registration statement registering for resale such
Warrant Shares has become effective or which are Rule 144 Eligible, all of which
shall be issued in electronic form, without restriction on resale, and delivered
by the transferor thereof to any specified Deposit/Withdrawal At Custodian
(DWAC) account with DTC under its Fast Automated Securities Transfer (FAST)
Program or any similar program hereafter adopted by DTC performing substantially
the same function, in accordance with irrevocable instructions issued to and
countersigned by the Transfer Agent, in the form attached hereto as Exhibit C.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
2

--------------------------------------------------------------------------------


 
“Fundamental Transaction” means and shall be deemed to have occurred at such
time upon any of the following events:
 
(i)  a consolidation, merger or other business combination or event or
transaction following which the holders of Common Stock immediately preceding
such consolidation, merger, combination or event either (a) no longer hold a
majority of the shares of Common Stock or (b) no longer have the ability to
elect a majority of the board of directors of the Company (a “Change in
Control”);
 
(ii)  the sale or transfer (other than to a majority or wholly owned subsidiary
of the Company) of all or substantially all of the Company’s assets, other than
in the ordinary course of business; or
 
(iii)  a purchase, tender or exchange offer made to the holders of the
outstanding shares of Common Stock (other than pursuant to an “option repricing”
or similar event for compensation purposes).
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.
 
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $250,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $250,000 due under leases
required to be capitalized in accordance with GAAP.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Lock-Up Agreements” means an agreement in the form attached as Exhibit D,
executed by each of the Company’s executive officers, directors and beneficial
owners of 10% or more of the Common Stock, precluding each such Person from
participating in any sale of the Common Stock from the Tranche Notice Date
through the Tranche Closing Date.
 
“Material Adverse Effect” includes any material adverse effect on (i) the
legality, validity or enforceability of any Transaction Document, (ii) the
results of operations, assets, business, prospects or financial condition of the
Company and its Subsidiary, taken as a whole, or (iii) a the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document.
 
“Material Agreement” includes any material loan agreement, financing agreement,
equity investment agreement or securities instrument to which Company is a
party, any material agreement or instrument to which Company and Investor or any
Affiliate of Investor is a party, and any other material agreement listed, or
required to be listed, on any of Company’s reports filed or required to be filed
with the SEC, including without limitation Forms 10-K, 10-Q or 8-K.
 
“Maximum Placement” means $5,000,000.00.
 
3

--------------------------------------------------------------------------------


 
“Maximum Tranche Amount” means, subject to any other applicable limitations set
forth in this Agreement, the Maximum Placement less the amount of any previously
noticed and funded Tranches.
 
 “Officer’s Closing Certificate” means a certificate in customary form
reasonably acceptable to the Investor, executed by an authorized officer of the
Company.
 
“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit E, to be delivered in connection with the Commitment Closing
and any Tranche Closing.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Shares” means shares of Series B Preferred Stock of the Company
provided for in the Certificate of Designations, to be issued to Investor
pursuant to this Agreement.
 
“Pricing Period” means the 5 Trading Days immediately prior to a Tranche Notice
Date.
 
“Prospectus” includes each prospectus (within the meaning of the Act) related to
the sale or offering of any Warrant Shares, including without limitation any
prospectus contained within the Registration Statement.
 
“Registration Statement” means a valid, current and effective registration
statement registering for sale the Warrant Shares, and except where the context
otherwise requires, means the registration statement, as amended, including (i)
all documents filed as a part thereof or incorporated by reference therein, and
(ii) any information contained or incorporated by reference in a prospectus
filed with the SEC in connection with such registration statement, to the extent
such information is deemed under the Act to be part of the registration
statement.
 
“Regulation D” means Regulation D promulgated under the Act.
 
“Required Approval” means any approval of the Trading Market or the Company’s
stockholders required to be obtained by Company prior to issuing the Securities
pursuant to any applicable rules of the Trading Market.
 
“Required Tranche Documents” has the meaning set forth in Section 2.3(e).
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect.
 
“Rule 144 Eligible” means eligible for immediate resale under Rule 144 without
limitation on the amount of securities sold under Rule 144(e) and
without  requiring discharge by payment in full of any promissory notes given to
Company prior to the sale of the securities under Rule 144(d)(2)(iii).
 
4

--------------------------------------------------------------------------------


 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Reports” includes all reports required to be filed by the Company under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the Effective Date (or such shorter period as the Company was
required by law to file such material).
 
“Securities” includes the Warrants and Preferred Shares issuable pursuant to
this Agreement and the Warrant Shares issuable pursuant to the Warrants.
 
“Series A Redeemable Preferred Stock” means the shares of Series A Redeemable
Preferred Stock of the Company outstanding as of the Effective Date.
 
“Series B Preferred Stock” means shares of Series B Preferred Stock of the
Company provided for in the Certificate of Designations, to be issued to
Investor pursuant to this Agreement.
 
“Subsidiary” means any Person the Company owns or controls, or in which the
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
 
“Termination Date” means the earlier of (i) the date that is one year after the
Effective Date, or (ii) the Tranche Closing Date on which the sum of the
aggregate Tranche Purchase Price for all Tranche Shares equals the Maximum
Placement.
 
“Termination Notice” has the meaning as set forth in Section 3.2.
 
“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.
 
“Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the New
York Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock, but does not include the Pink Sheets inter-dealer
electronic quotation and trading system.
 
“Tranche” has the meaning set forth in Section 2.3.
 
“Tranche Amount” means the amount of any individual put purchase, as specified
by the Company, and shall not exceed the Maximum Tranche Amount.
 
“Tranche Closing” has the meaning set forth in Section 2.3(f).
 
“Tranche Closing Date” has the meaning set forth in Section 2.3(f).
 
“Tranche Notice” has the meaning set forth in Section 2.3(b).
 
5

--------------------------------------------------------------------------------


 
“Tranche Notice Date” has the meaning set forth in Section 2.3(b).
 
“Tranche Purchase Price” has the meaning set forth in Section 2.3(b), and shall
be specified in writing by the Company.
 
“Tranche Share Price” means $10,000.00 per Preferred Share.  Company may not put
fractional Preferred Shares.
 
“Tranche Shares” means the Preferred Shares that are purchased by Investor
pursuant to a Tranche.
 
“Transaction Documents” include this Agreement and the Exhibits hereto and
thereto.
 
“Transfer Agent” means Jersey Transfer & Trust Co., or any successor transfer
agent for the Common Stock.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
“Warrants” means the warrants issuable under this Agreement, in the form
attached hereto as Exhibit A, to purchase shares of Common Stock.
 
ARTICLE 2
PURCHASE AND SALE
 
2.1  Agreement to Purchase.  Subject to the terms and conditions herein and the
satisfaction of the conditions to closing set forth in this ARTICLE 2:
 
(a)  Investor hereby agrees to purchase such amounts of Preferred Shares as the
Company may, in its sole and absolute discretion, from time to time elect to
issue and sell to Investor according to one or more Tranches pursuant to Section
2.3 below; and
 
(b)  The Company agrees to issue the Commitment Fee and the Warrants to Investor
as provided below.
 
2.2  Investment Commitment
 
(a)  Investment Commitment. The closing of this Agreement (the “Commitment
Closing”) shall be deemed to occur when this Agreement has been duly executed by
both Investor and the Company, and the other Conditions to the Commitment
Closing set forth in Section 2.2(b) have been met.  
 
6

--------------------------------------------------------------------------------


 
(b)  Conditions to Investment Commitment. As a condition precedent to the
Commitment Closing, all of the following (the “Conditions to Commitment
Closing”) shall have been satisfied prior to or concurrently with the Company’s
execution and delivery of this Agreement:
 
(i)  the following documents shall have been delivered to Investor:  (A) this
Agreement, executed by the Company; (B) a Secretary’s Certificate as to (x) the
resolutions of the Company’s board of directors authorizing this Agreement and
the Transaction Documents, and the transactions contemplated hereby and thereby,
(y) a copy of the Company’s current Certificate of Incorporation, and (z) a copy
of the Company’s current Bylaws; (C) the Certificate of Designations executed by
the Company and accepted by the Secretary of State of Nevada; (D) the Opinion;
and (E) a copy of the press release announcing the transactions contemplated by
this Agreement and Current Report on Form 8-K describing the transaction
contemplated by this Agreement;
 
(ii)  other than for losses incurred in the ordinary course of business, there
have been no material adverse changes in the Company’s business prospects or
financial condition since the date of the last SEC Report filed by the Company,
including but not limited to incurring material liabilities;
 
(iii)  the representations and warranties of the Company in this Agreement shall
be true and correct in all material respects and the Company shall have
delivered an Officer’s Closing Certificate to such effect to Investor, signed by
an officer of the Company;
 
(iv)  Investor shall have entered into Stock Loan Agreements with lending
stockholders of the Company who are parties thereto (each, a “Lending
Stockholder,” and, collectively, the “Lending Stockholders”) in the form
attached hereto as Exhibit G (each, a “Stock Loan Agreement”), and received the
Borrowed Shares (as defined in the Stock Loan Agreement) pursuant thereto; and
 
(v)  any Required Approval has been obtained.
 
(c)  Investor’s Obligation to Purchase. Subject to the prior satisfaction of all
conditions set forth in this Agreement, following the Investor’s receipt of a
validly delivered Tranche Notice, the Investor shall be required to purchase
from the Company a number of Tranche Shares equal to the permitted Tranche Share
Amount, in the manner described below.
 
2.3  Tranches to Investor
 
(a)  Procedure to Elect a Tranche. Subject to the Maximum Tranche Amount,
the Maximum Placement and the other conditions and limitations set forth in this
Agreement, at any time beginning on the Effective Date, the Company may, in its
sole and absolute discretion, elect to exercise one or more tranches of puts
(each a “Tranche”) according to the following procedure, provided that each
subsequent Tranche Notice Date after the first Tranche Notice Date shall be no
sooner than 5 Trading Days following the preceding Tranche Notice Date.
 
(b)  Delivery of Tranche Notice. The Company shall deliver an irrevocable
written notice (the “Tranche Notice”) the form of which is attached hereto as
Exhibit F (the date of such Tranche Notice being the “Tranche Notice Date”), to
Investor stating that the Company shall exercise a Tranche and stating the
number of Preferred Shares which the Company will sell to Investor at the
Tranche Share Price, and the aggregate purchase price for such Tranche (the
“Tranche Purchase Price”).  A Tranche Notice may be delivered by the Company to
Investor before 9:30 a.m. Eastern time on any Trading Day via facsimile or
electronic mail, with confirming copy by overnight carrier.  A Tranche Notice
delivered after such time or on a non-Trading Day shall be deemed delivered on
the following Trading Day.
 
7

--------------------------------------------------------------------------------


 
(c)  Issuance of Warrants.  On each Tranche Notice Date, the Company shall issue
a Warrant, in the form attached hereto as Exhibit A, to acquire that portion of
Warrant Shares equal in value to 135.0% of the Tranche Purchase Price, at an
exercise price equal to the closing bid price for the Common Stock on the
Trading Day immediately preceding the Tranche Notice Date.  Each Warrant shall
have a term of 5 years from issuance.
 
(d)  Conditions Precedent to Right to Deliver a Tranche Notice.  The right of
the Company to deliver a Tranche Notice is subject to the satisfaction, on the
date of delivery of such Tranche Notice, of each of the following conditions:
 
(i)  the Common Stock shall be listed for and currently trading on the Trading
Market, and to the Company’s knowledge there is no notice of any suspension or
delisting with respect the trading of the shares of Common Stock on such market
or exchange;
 
(ii)  the representations and warranties of the Company set forth in this
Agreement are true and correct in all material respects as if made on such date
(provided, however, that any information disclosed by the Company in a filing
with the SEC after the Effective Date but prior to the date of the Tranche
Notice shall be deemed to update the Disclosure Schedules), and no material
default shall have occurred under this Agreement, or any other agreement with
Investor, any Affiliate of Investor, or any other Material Agreement (excluding
the Company’s promissory notes of up to and including $250,000 total with any
parties other than Investor or any Affiliate of Investor), and the Company shall
deliver an Officer’s Closing Certificate to such effect to Investor, signed by
an officer of the Company;
 
(iii)  other than losses incurred in the ordinary course of business, there have
been no material adverse changes in the Company’s business prospects or
financial condition since the Commitment Closing, including but not limited to
incurring material liabilities;
 
(iv)  the Company is not, and will not be as a result of the applicable Tranche,
in default of any Material Agreement;
 
(v)  there is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated by any of the Transaction Documents,
or requiring any consent or approval which shall not have been obtained, nor is
there any pending or threatened proceeding or investigation which may have the
effect of prohibiting or adversely affecting any of the transactions
contemplated by this Agreement; no statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits the transactions contemplated by this Agreement, and no actions, suits
or proceedings shall be in progress, pending or, to the Company’s knowledge
threatened, by any person (other than Investor or any Affiliate of Investor),
that seek to enjoin or prohibit the transactions contemplated by this Agreement;
 
8

--------------------------------------------------------------------------------


 
(vi)  all Warrant Shares that were the subject of an Exercise Notice (as defined
in the Warrant) that was previously delivered to the Company shall have been
timely delivered in accordance with such Exercise Notice;
 
(vii)  all previously-issued Warrant Shares are DWAC Shares, are DTC eligible,
and can be immediately converted into electronic form without restriction on
resale;
 
(viii)  Company is in material compliance with all reporting requirements to
maintain listing on the Trading Market;
 
(ix)  Company shall have a current, valid, and effective Registration Statement
permitting the lawful resale of all issuable Warrant Shares, or all such shares
are, or within one year of the Effective Date will become, Rule 144 Eligible;
 
(x)  Company has provided notice of its delivery of the Tranche Notice to all
signatories of a Lock-Up Agreement as required under the Lock-Up Agreement;
 
(xi)  the aggregate number of Warrant Shares issuable upon exercise of the
Warrant issued at that Tranche Notice Date, aggregated with all other shares of
Common Stock deemed beneficially owned by the Investor and its Affiliates would
not result in the Investor owning more than 9.99% of all Common Stock
outstanding on the Tranche Notice Date, as determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder;
and
 
(xii)  pursuant to the terms of the Stock Loan Agreements, Investor shall have
Borrowed Shares, all of which will be issued in original certificated form,
bearing no restrictive legend and will be accompanied by stock powers executed
in blank with a medallion signature guarantee, and an amount of Borrowed Shares
equal to at least 150% of the Tranche Purchase Price shall have been converted
into electronic form into a DTC account designated by Investor by such Tranche
Notice Date.
 
(e)  Documents to be Delivered at Tranche Closing. The Closing of any Tranche
and Investor’s obligations hereunder shall additionally be conditioned upon the
delivery to Investor of each of the following (the “Required Tranche Documents”)
on or before the applicable Tranche Closing Date:
 
(i)  a number of Preferred Shares equal to the Tranche Purchase Price divided by
the Tranche Share Price shall have been delivered to Investor or an account
specified by Investor for the Tranche Shares;
 
(ii)  the following executed documents:  Opinion, Officer’s Certificate and
Lock-Up Agreements;
 
(iii)  a “Use of Proceeds” certificate, signed by an officer of the Company, and
setting forth how the Tranche Purchase Price will be applied by the Company;
 
(iv)  all Warrant Shares shall have been timely delivered in accordance with any
Exercise Notice delivered to Company prior to the Tranche Closing Date;
 
9

--------------------------------------------------------------------------------


 
(v)  all documents, instruments and other writings required to be delivered by
the Company to Investor on or before the Tranche Closing Date pursuant to any
provision of this Agreement or in order to implement and effect the transactions
contemplated herein; and
 
(vi)  payment of a $5,000.00 non-refundable administrative fee to Investor’s
counsel, by offset against the Tranche Amount, or wire transfer of immediately
available funds.
 
(f)  Mechanics of Tranche Closing.  Each of the Company and Investor shall
deliver all documents, instruments and writings required to be delivered by
either of them pursuant to Section 2.3(e) of this Agreement at or prior to each
Tranche Closing. Subject to such delivery and the satisfaction of the conditions
set forth in Section 2.3(d) as of the Tranche Closing Date, the closing of the
purchase by Investor of Preferred Shares shall occur by 5:00 p.m. Eastern time,
on the date which is 10 Trading Days following the Tranche Notice Date (each a
“Tranche Closing Date”) at the offices of Investor.  On or before each Tranche
Closing Date, Investor shall deliver to the Company, in cash or immediately
available funds, the Tranche Purchase Price to be paid for such Tranche
Shares.  The closing (each a “Tranche Closing”) for each Tranche shall occur on
the date that both (i) the Company has delivered to Investor all Required
Tranche Documents, and (ii) Investor has delivered to the Company the Tranche
Purchase Price.
 
(g)  Limitation on Obligations to Purchase and Sell.  Notwithstanding anything
herein to the contrary, in the event the closing price of the Common Stock
during the 9 Trading Days following the Tranche Notice Date falls below 75.0% of
the closing bid price on the day prior to the Tranche Notice Date:  (i) Investor
may, at its option, and without penalty, decline to purchase the applicable
Tranche Shares on the Tranche Closing Date, and return to the Company all
Warrants issued in connection with such Tranche Notice that remain unexercised;
or (ii) Company may, at its option, and without penalty, terminate the Tranche
Notice and decline to sell the applicable Tranche Shares on the Tranche Closing
Date.
 
2.4  Maximum Placement.  Investor shall not be obligated to purchase any
additional Tranche Shares once the aggregate Tranche Purchase Price paid by
Investor equals the Maximum Placement.
 
2.5  Share Sufficiency.  On or before the date on which the Warrants become
exercisable, the Company shall have a sufficient number of duly authorized
shares of Common Stock for issuance in such amount as may be required to fulfill
its obligations pursuant to the Transaction Documents and any outstanding
agreements with Investor and any Affiliate of Investor.
 
10

--------------------------------------------------------------------------------


 
ARTICLE 3
TERMINATION
 
3.1  Automatic Termination..  This Agreement and the Company’s right to initiate
subsequent Tranches to Investor under this Agreement shall terminate permanently
(each, an “Automatic Termination”) upon the occurrence of any of the following:
 
(a)  if, at any time, either the Company or any director or executive officer of
the Company has engaged in a transaction or conduct related to the Company that
has resulted in (i) a SEC enforcement action, or (ii) a civil judgment or
criminal conviction for fraud or misrepresentation, or for any other offense
that, if prosecuted criminally, would constitute a felony under applicable law;
 
(b)  on any date after a Delisting Event that lasts for an aggregate of
20 Trading Days during any calendar year;
 
(c)  if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any subsidiary of the Company;
 
(d)  the Company is in breach or default of any Material Agreement, which
default could have a Material Adverse Effect;
 
(e)  the Company is in breach or default of any material provision of this
Agreement, any Transaction Document, or any agreement with Investor or any
Affiliate of Investor;
 
(f)  upon the occurrence of a Fundamental Transaction;
 
(g)  so long as any Preferred Shares are outstanding, the Company effects or
publicly announces its intention to create a security senior to the Series B
Preferred Stock, or substantially altering the capital structure of the Company
in a manner that materially adversely affects the rights or preferences of the
Series B Preferred Stock; and
 
(h)  on the Termination Date.
 
3.2  Company Termination.  The Company may at any time in its sole discretion
terminate (a “Company Termination”) this Agreement and its right to initiate
future Tranches by providing 30 days advanced written notice (“Termination
Notice”) to Investor.
 
3.3  Effect of Termination.  The termination of this Agreement will have no
effect on any Warrant Shares, Preferred Shares, Warrants or DWAC Shares
previously issued, delivered or credited, or on any rights of any holder
thereof.  Notwithstanding any other provision, all fees paid to Investor or its
counsel are non-refundable.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1  Representations and Warranties of the Company.  .  The Company hereby
represents and warrants to, and as applicable covenants with, Investor as of
each Closing:
 
(a)  Subsidiaries.  As of the date hereof, the Company’s only Subsidiary is
Sparta Funding LLC, a Delaware limited liability company.  The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
its Subsidiary, and all of such directly or indirectly owned capital tock or
other equity interests are owned free and clear of any Liens.  All the issued
and outstanding shares of capital stock of its Subsidiary are duly authorized,
validly issued, fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.  
 
11

--------------------------------------------------------------------------------


 
(b)  Organization and Qualification.  Each of the Company and its Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents, except where
such violation could not, individually or in the aggregate, constitute a
Material Adverse Effect.  Each of the Company and its Subsidiary is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in a Material Adverse Effect
and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.
 
(c)  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of the Company and no further consent or action is required by the
Company other than the filing of the Certificate of Designations.  Each of the
Transaction Documents has been, or upon delivery will be, duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies.  
 
(d)  No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected, or (iv)
conflict with or violate the terms of any agreement by which the Company or any
Subsidiary is bound or to which any property or asset of the Company or any
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
12

--------------------------------------------------------------------------------


 
(e)  Filings, Consents and Approvals.  Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than the filing of the Certificate of Designations, appropriate
filings under the Exchange Act, and filings with the State of Nevada regarding
the issuance of new shares of stock, each of which has been (or if not yet
required to be filed shall be) timely filed.
 
(f)  Issuance of the Securities.  The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens.  The Company has reserved from its duly authorized capital stock an
amount of shares of preferred stock at least equal to the amount of Preferred
Shares that could be issued pursuant to the terms of the Transaction
Documents.  The Company has obtained written consent from a majority of the
stockholders of its issued and outstanding Common Stock to increase the number
of authorized shares of Common Stock in sufficient number such that the Company
will, twenty days following the circulation of its Schedule 14C (as that term is
defined in the regulations promulgated under the Exchange Act) disclosing such
written consent, have reserved from its duly authorized capital stock an amount
of shares of Common Stock sufficient for the issuance of the Common Stock that
could be issued pursuant to the terms of the Transaction Documents.
 
(g)  Capitalization.
 
(i)  Except as set forth in Section 4.1(g)(ii), the capitalization of the
Company is as described in the Company’s most recently filed SEC Report and the
Company has not issued any capital stock since such filing.  Except as set forth
in Section 4.1(g)(ii), no Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents.  Except as a result of
the purchase and sale of the Securities or as set forth in Section 4.1(g)(ii),
there are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
securities convertible into or exercisable for shares of Common Stock.  The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than Investor)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange, or reset price under such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the shares of the Securities.  There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.
 
13

--------------------------------------------------------------------------------


 
(ii)  The Company last filed an SEC Report on Form 10-Q for the quarterly period
ended January 31, 2009 (the “Last Report Filing Date”).  Since the Last Report
Filing Date, the Company has issued 6,817,165 of Common Stock.  Furthermore, as
of the Effective Date: (i) there are 16,635,453 shares of Common Stock to be
issued pursuant to the terms and conditions of the Series A Redeemable Preferred
Stock; (ii) the holders of the Company’s 8%, 10% and 12% convertible notes have
the right to convert the principal thereof and accrued interest thereon into
8,906,719 shares of Common Stock; (iii) there are 13,981,484 options and
warrants outstanding; and (iv) there are certain convertible notes with
outstanding principal and accrued interest thereon that the Company intends to
convert, prior to the first Tranche Notice Date, into approximately 95,027,696
shares of Common Stock.
 
(h)  SEC Reports; Financial Statements.  The Company has filed all required SEC
Reports for the two years preceding the Effective Date (or such shorter period
as the Company was required by law to file such SEC Reports) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension.  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
GAAP, except as may be otherwise specified in such financial statements or the
notes thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(i)  Material Changes.
 
(i)  Since the date of the latest audited financial statements included within
the SEC Reports, except as specifically disclosed in the SEC Reports or as set
forth in Section 4.1(g)(ii) or Section 4.1(i)(ii), (A) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (B) the Company has not incurred any
liabilities (contingent or otherwise) other than (x) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (y) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (C) the Company has not altered its method of accounting, (D)
the Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock and (E) the Company has
not issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company equity incentive plans.  The Company does not have
pending before the SEC any request for confidential treatment of information.
 
14

--------------------------------------------------------------------------------


 
(ii)  Since the Last Report Filing Date, the Company has issued $556,000.00 of
notes payable, of which $516,000.00 are 8% convertible notes described in
Section 4.1(g)(ii), and $40,000.00. are 10% bridge notes.
 
(j)  Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”), which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities, or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor to the knowledge of the Company any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company.  The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Act.
 
(k)  Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.
 
(l)  Compliance.  Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other similar agreement or instrument
to which it is a party or by which it or any of its properties is bound (whether
or not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business except in each case as could not have a Material
Adverse Effect.
 
(m)  Regulatory Permits.  The Company and its Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
15

--------------------------------------------------------------------------------


 
(n)  Title to Assets.  Except for all property, real or personal that is subject
to any of the agreements between the Company and any of New World Lease Funding,
DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am Main, Glenn
Little, and JMM Foundation, Inc., the Company and its Subsidiary have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and its Subsidiary and good and
marketable title in all personal property owned by them that is material to the
business of the Company and its Subsidiary, in each case free and clear of all
Liens, except for Liens that do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and its Subsidiary and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and its Subsidiary are held by them under valid, subsisting and
enforceable leases of which the Company and its Subsidiary are in compliance.
 
(o)  Patents and Trademarks.  The Company and its Subsidiary have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  Neither the Company nor any Subsidiary has received a
written notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights of the Company or its Subsidiary.
 
(p)  Insurance.  The Company and its Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
its Subsidiary are engaged, including but not limited to directors and officers
insurance coverage at least equal to the Maximum Placement.  To the best of
Company’s knowledge, such insurance contracts and policies are accurate and
complete.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
(q)  Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any equity incentive plan of the Company.
 
16

--------------------------------------------------------------------------------


 
(r)  Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Commitment Closing.  The Company and its
Subsidiary maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the date prior to the filing date of
the most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls or, to the
Company’s knowledge, in other factors that could materially affect the Company’s
internal controls.
 
(s)  Certain Fees.  Except for the payment of the Commitment Fee, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement.  Investor shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section 4.1(s) that may be due in connection with the
transactions contemplated by this Agreement.
 
(t)  Private Placement. Assuming the accuracy of Investor representations and
warranties set forth in Section 4.2, no registration under the Act is required
for the offer and sale of the Securities by the Company to Investor as
contemplated hereby. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of any Trading Market.
 
(u)  Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
17

--------------------------------------------------------------------------------


 
(v)  Registration Rights.  No Person has any right to cause the Company to
effect the registration under the Act of any securities of the Company, except
for the holders of the Series A Redeemable Preferred Stock and as otherwise set
forth in the Transaction Documents.
 
(w)  Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the SEC is contemplating terminating
such registration.  The Company has not, in the 12 months preceding the
Effective Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.
 
(x)  Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar anti
takeover provision under the Company’s Certificate of Incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to Investor as a result of Investor and the Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation the Company’s issuance of the Securities and
Investor’s ownership of the Securities.
 
(y)  Disclosure.  Except with respect to the information that will be, and to
the extent that it actually is timely publicly disclosed by the Company pursuant
to Section 2.2(b)(i)E, the Company confirms that, neither the Company nor any
other Person acting on its behalf has provided Investor or its agents or counsel
with any information that constitutes or might constitute material, non-public
information, including without limitation this Agreement and the Exhibits and
Schedules hereto.  The Company understands and confirms that Investor will rely
on the foregoing representations and covenants in effecting transactions in
securities of the Company.  All disclosure provided to Investor regarding the
Company, its business and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, furnished by or on behalf of the Company
with respect to the representations and warranties made herein are true and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. 
 
(z)  No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the Act or which
could violate any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of the Trading Market.
 
18

--------------------------------------------------------------------------------


 
(aa)  Financial Condition.  In connection with the transactions contemplated by
the Transaction Documents, the Company (i) was solvent at all relevant times
prior to the Effective Date and was not rendered insolvent by such transactions,
(ii) after giving effect to such transactions, is able to pay its debts as they
mature, (iii) was not left with unreasonably small capital for the business in
which it is engaged and proposes to be engaged, (iv) did not and does not have
any intent to hinder, delay, or defraud any of its creditors, (v) had a valid
business reason for such transactions, and (vi) received new value therefor and
consideration therefor constituting reasonably equivalent value and fair market
value consideration.
 
(bb)  Tax Status.  The Company and each of its Subsidiaries has made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax.  None of the Company’s
tax returns is presently being audited by any taxing authority.
 
(cc)  No General Solicitation or Advertising.  Neither the Company nor, to the
knowledge of the Company, any of its directors or officers (i) has conducted or
will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to the sale of the Securities,
or (ii) made any offers or sales of any security or solicited any offers to buy
any security under any circumstances that would require registration of the
Securities under the Act or made any “directed selling efforts” as defined in
Rule 902 of Regulation S.
 
(dd)  Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(ee)  Acknowledgment Regarding Investor’s Purchase of Securities.  The Company
acknowledges and agrees that Investor is acting solely in the capacity of arm’s
length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Investor’s
purchase of the Securities.  The Company further represents to Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.
 
19

--------------------------------------------------------------------------------


 
(ff)  Accountants.  The Company’s accountants are set forth in the SEC
Reports.  To the Company’s knowledge, such accountants are an independent
registered public accounting firm as required by the Act.
 
(gg)  No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the accountants and lawyers formerly or presently employed by the
Company, and the Company is current with respect to any fees owed to its
accountants and lawyers.
 
(hh)  Registration Statements and Prospectuses.
 
(i)  Company will use commercially reasonable efforts to file within 45 calendar
days after each Tranche Closing Date (or as soon as possible thereafter), cause
to become effective as soon as possible thereafter, and remain effective until
all Warrant Shares have been sold or are Rule 144 Eligible, a Registration
Statement for the sale of the Warrant Shares underlying the Warrants issued to
Investor on such Tranche Closing Date.  Each Registration Statement shall comply
when it becomes effective, and, as amended or supplemented, at the time of any
Tranche Notice Date, Tranche Closing Date, or issuance of any Warrant Shares,
and at all times during which a prospectus is required by the Act to be
delivered in connection with any sale of Warrant Shares, will comply, in all
material respects, with the requirements of the Act.  
 
(ii)   Each Registration Statement, as of its respective effective time, will
not, as applicable, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
 
(iii)  Each Prospectus will comply, as of its date and the date it  will be
filed with the SEC,  and, at the time of any Tranche Notice Date, Tranche
Closing Date, or issuance of any Warrant Shares, and at all times during which a
prospectus is required by the Act to be delivered in connection with any sale of
Warrant Shares, will comply, in all material respects, with the requirements of
the Act.
 
(iv)  At no time during the period that begins on the date a Prospectus is filed
with the SEC and ends at the time a prospectus is no longer required by the Act
to be delivered in connection with any sale of Warrant Shares did or will any
such Prospectus, as then amended or supplemented, include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and at no time during such period will such Prospectus, as
then amended or supplemented, include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
20

--------------------------------------------------------------------------------


 
(v)  Each Registration Statement will meet, and the offering and sale of the
Warrant Shares as contemplated hereby complies with, and will comply with, the
requirements of Rule 415(a)(1)(i) under the Act.
 
(vi)  The Company has not, directly or indirectly, used or referred to any “free
writing prospectus” (as defined in Rule 405 under the Act) except in compliance
with Rules 164 and 433 under the Act.
 
(vii)  The Company is not an “ineligible issuer” (as defined in Rule 405 under
the Act) as of the eligibility determination date for purposes of Rules 164 and
433 under the Act with respect to the offering of the Warrant Shares
contemplated by any Registration Statement, without taking into account any
determination by the SEC pursuant to Rule 405 under the Act that it is not
necessary under the circumstances that the Company be considered an “ineligible
issuer.”
 
(ii)  Stock Loan Agreements.  None of the Lending Stockholders are, or within 90
days of the Effective Date have been, Affiliates of the Company.  No Lending
Stockholder or any Affiliate of any Lending Stockholder has been, or will be,
compensated by the Company, or to the Company’s knowledge any Person, in any
manner, directly or indirectly, for entering into a Stock Loan Agreement except
as expressly set forth therein.  The execution, delivery and performance of the
Stock Loan Agreements, the consummation the transactions contemplated by the
Stock Loan Agreements, the borrowing and receipt of the Borrowed Shares, and any
subsequent sale of any Borrowed Shares as permitted by the Stock Loan Agreements
do not and will not conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company, or to the Company’s
knowledge any Lending Stockholder or other Person, is subject, including without
limitation Section 5 of the Act and other federal and state securities laws and
regulations.
 
4.2  Representations and Warranties of Investor. Investor hereby represents and
warrants as of the Effective Date as follows:
 
(a)  Organization; Authority.  Investor is an entity validly existing and in
good standing under the laws of the jurisdiction of its organization with full
right, company power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder.  The execution, delivery and performance by
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary company or similar action on the part of
Investor.  Each Transaction Document to which it is a party has been (or will
be) duly executed by Investor, and when delivered by Investor in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
21

--------------------------------------------------------------------------------


 
(b)  Investor Status.  At the time Investor was offered the Securities, it was,
and at the Effective Date it is:  (i) an “accredited investor” as defined in
Rule 501(a) under the Act.
 
(c)  Experience of Investor.  Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment.  Investor is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
(d)  General Solicitation.  Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(e)  Acquisition for Investment Purposes.  Investor is acquiring its interest in
the Securities for its own account, and not as a nominee for any Person other
than Investor and its Affiliates.  Investor is not acquiring the Preferred
Shares or the Warrants with a view to or for sale or transfer in connection with
any distribution of the Preferred Shares or the Warrants under the Act;
provided, however, that the disposition of its property shall at all times be
within its control.
 
(f)  Use of Borrowed Shares.  Investor will not sell, short sell, or short sell
against the box the Borrowed Shares until after the time the Company is required
to disclose the terms of the transactions contemplated hereby pursuant to
Section 5.4 hereof.
 
The Company acknowledges and agrees that Investor does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 4.2.
 
ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES
 
5.1  Transfer Restrictions
 
(a)  The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than (i)
pursuant to an effective Registration Statement or Rule 144, (ii) to the
Company, (iii) to an Affiliate of Investor, or (iv) in connection with a pledge
as contemplated in Section 5.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of Luce Forward Hamilton & Scripps
LLP (“Luce Forward”), or other counsel selected by the transferor and reasonably
acceptable to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Act.
 
22

--------------------------------------------------------------------------------


 
(b)  Investor agrees to the imprinting, so long as is required by this Section
5.1, of the following legend, or substantially similar legend, on any
certificate evidencing Securities other than DWC Shares:
 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
The Company agrees to cause such legend to be removed immediately upon
effectiveness of a Registration Statement, or when any Warrant Shares are
eligible for sale under Rule 144.  Company further acknowledges and agrees that
Investor may from time to time pledge pursuant to a bona fide margin agreement
with a registered broker-dealer or grant a security interest in some or all of
the Securities to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Act and who agrees to be bound by the
provisions of this Agreement and, if required under the terms of such
arrangement, Investor may transfer pledged or secured Securities to the pledgees
or secured parties.  Such a pledge or transfer would not be subject to approval
of the Company and no legal opinion of legal counsel of the pledgee, secured
party or pledgor shall be required in connection therewith.  Further, no notice
shall be required of such pledge.  At Investor’s reasonable expense, the Company
will execute and deliver such documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.
 
5.2  Furnishing of Information.  As long as Investor owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the Effective Date pursuant to the Exchange Act.  Upon the request
of Investor, the Company shall deliver to Investor a written certification of a
duly authorized officer as to whether it has complied with the preceding
sentence. As long as Investor owns Securities, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to Investor and
make publicly available in accordance with Rule 144(c) such information as is
required for Investor to sell the Securities under Rule 144.  The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Securities without registration under the Act
within the limitation of the exemptions provided by Rule 144.
 
5.3  Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Act) that would be integrated with the offer or sale of the Securities
in a manner that would require the registration under the Act of the sale of the
Securities to Investor or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.
 
23

--------------------------------------------------------------------------------


 
5.4  Securities Laws Disclosure; Publicity.  The Company shall, by 8:30 a.m.
Eastern time on the Trading Day following the Effective Date, issue a press
release or if required file a Current Report on Form 8-K, in each case
reasonably acceptable to Investor, disclosing the material terms of the
transactions contemplated hereby.  The Company and Investor shall consult with
each other in issuing any press releases with respect to the transactions
contemplated hereby, and neither the Company nor Investor shall issue any such
press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any such press release of Investor, or
without the prior consent of Investor, with respect to any such press release of
the Company, which consent shall not unreasonably be withheld or delayed, except
if such disclosure is required by law or Trading Market regulations, in which
case the disclosing party shall promptly provide the other party with prior
notice of such public statement or communication.  Notwithstanding the
foregoing, the Company shall not publicly disclose the name of Investor, or
include the name of Investor in any filing with the SEC or any regulatory agency
or Trading Market, without the prior written consent of Investor, except (i) as
required by federal securities law in connection with any registration statement
under which the Warrant Shares are registered, and (ii) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide Investor with prior notice of such disclosure permitted
under subclause (i) or (ii).
 
5.5  Shareholders Rights Plan.  No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that Investor is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and Investor. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.
 
5.6  Non-Public Information.  The Company represents and warrants that neither
it nor any Person acting on its behalf has, and covenants and agrees that
neither it nor any other Person acting on its behalf will, provide Investor or
its agents or counsel with any information that the Company believes or
reasonably should believe constitutes material non-public information, unless
prior thereto Investor shall have executed a written agreement regarding the
confidentiality and use of such information.  On and after the Effective Date,
neither Investor nor any Affiliate Investor shall have any duty of trust or
confidence that is owed directly, indirectly, or derivatively, to the Company or
the shareholders of the Company, or to any other Person who is the source of
material nonpublic information regarding the Company, including without
limitation the Transaction Documents.  The Company understands and confirms that
Investor shall be relying on the foregoing representations in effecting
transactions in securities of the Company.
 
24

--------------------------------------------------------------------------------


 
5.7  Reimbursement.  If Investor becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by Investor
to or with any current stockholder), solely as a result of Investor’s
acquisition of the Securities under this Agreement, the Company will reimburse
Investor for its reasonable legal and other expenses (including the cost of any
investigation preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred, or will assume the defense
of Investor in such matter.  The reimbursement obligations of the Company under
this paragraph shall be in addition to any liability which the Company may
otherwise have, shall extend upon the same terms and conditions to any
Affiliates of Investor who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of Investor and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, Investor and any such Affiliate and
any such Person.  The Company also agrees that neither Investor nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement, except with respect to information provided to the Company in
writing by Investor or its representatives for use in preparing the Registration
Statement.
 
5.8  Indemnification of Investor.  Subject to the provisions of this section,
the Company will indemnify and hold Investor and any Warrant holder, their
Affiliates and attorneys, and each of their directors, officers, shareholders,
partners, employees, agents, and any person who controls Investor within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act
(collectively, the “Investor Parties” and each an “Investor Party”), harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any Investor Party may suffer or
incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents, (b) any action instituted
against any Investor Party, or any of them or their respective Affiliates, by
any stockholder of the Company who is not an Affiliate of an Investor Party,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of Investor’s
representation, warranties or covenants under the Transaction Documents or any
agreements or understandings Investor may have with any such stockholder or any
violations by Investor of state or federal securities laws or any conduct by
Investor which constitutes fraud, gross negligence, willful misconduct or
malfeasance), (c)  any untrue statement or alleged untrue statement of a
material fact contained in a Registration Statement (or in a Registration
Statement as amended by any post-effective amendment thereof by the Company) or
arising out of or based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and/or (d) any untrue statement or alleged untrue
statement of a material fact included in any Prospectus ( or any amendments or
supplements to any Prospectus ), in any free writing prospectus, in any “issuer
information” (as defined in Rule 433 under the Act) of the Company, or in any
Prospectus together with any combination of one or more of the  free writing
prospectuses, if any, or arising out of or based upon any omission or alleged
omission to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that Company shall not be obligated to indemnify
any Investor Party for any Losses finally adjudicated to be caused solely by a
false statement of material fact contained within written information provided
by such Investor Party expressly for the purpose of including it in the
Registration Statement.
 
25

--------------------------------------------------------------------------------


 
 
If any action shall be brought against an Investor Party in respect of which
indemnity may be sought pursuant to this Agreement, such Investor Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing.  The Investor
Parties shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Investor Parties except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict with respect to
the dispute in question on any material issue between the position of the
Company and the position of the Investor Parties such that it would be
inappropriate for one counsel to represent the Company and the Investor
Parties.  The Company will not be liable to the Investor Parties under this
Agreement (i) for any settlement by an Investor Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is either attributable to Investor’s breach of any of the
representations, warranties, covenants or agreements made by Investor in this
Agreement or in the other Transaction Documents or is a result of any
information provided by Investor or its representatives to Company in writing
for inclusion in the Registration Statement.
 
5.9  Indemnification of Company.  Subject to the provisions of this Section 5.9,
the Investor will indemnify and hold the Company and its officers, directors and
Affiliates (collectively, the “Company Parties” and each a “Company Party”),
harmless from any and all Losses that any Company Party may suffer or incur,
solely to the extent relating to written information furnished by Investor
expressly for use in connection with a Registration Statement, where such
written information is finally adjudicated by an award from a court of competent
jurisdiction or a binding arbitration award to contain (a) a knowingly untrue
statement of a material fact contained in such information, or (b) an
intentional omission from such information or information necessary to make the
information provided not misleading.
 
If any action described in the foregoing paragraph shall be brought against a
Company Party in respect of which indemnity may be sought pursuant to this
Agreement, such Company Party shall promptly notify the Investor in writing, and
the Investor shall have the right to assume the defense thereof with counsel of
its own choosing.  The Company Parties shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the Company Parties
except to the extent that (i) the employment thereof has been specifically
authorized by the Investor in writing in advance, or (ii) the Investor has
failed after a reasonable period of time to assume such defense and to employ
counsel.  The Investor will not be liable to the Company Parties under this
Agreement (i) for any settlement by a Company Party effected without the
Investor’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent, that a loss, claim,
damage or liability is attributable to Company’s breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents.
 
26

--------------------------------------------------------------------------------


 
5.10  Reservation of Securities.  The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents.
 
5.11  Limited Standstill.  The Company will deliver to Investor on or before
each Tranche Closing Date, and will honor and enforce the provisions of, the
Lock-Up Agreements with the Company’s executive officers, directors and
beneficial owners of 10% or more of the Common Stock.
 
5.12  Issuance of Additional Securities.  The Company shall not issue additional
Common Stock or securities convertible into Common Stock to any Person other
than: (i) to Investor or any Affiliate of Investor; (ii) in connection with the
Company's 2005 Stock Incentive Compensation Plan; (iii) in connection with the
Company's 2009 Consultant Stock Plan; (iv) in connection with the issuance of
125,000 shares of Common Stock pursuant to the employment agreement with Richard
P. Trotter; (v) in connection with the issuance of up to 875,000 shares of
Common Stock upon the exercise of options granted to Richard P. Trotter; (vi) in
connection with the issuance of up to 4,000,000 shares of Common Stock upon the
exercise of options granted to Anthony W. Adler; (vii) in connection with the
issuance of up to 500,000 shares of Common Stock upon the exercise of options
granted to Jeffrey Bean; (viii) in connection with the issuance of up to 100,000
shares of Common Stock upon the exercise of options granted to Loofbourrow and
Associates; (ix) in connection with the issuance of up to 7,881,484 shares of
Common Stock upon the exercise of outstanding warrants; (x) in connection with
the issuance of the Company's securities to any employee, officer, director, or
consultant in exchange for loans or services provided or to be provided to the
Company; (xi) in connection with the issuance of up to 75,000,000 shares of
Common Stock in exchange for the Company’s outstanding notes; (xii) in
connection with the issuance of up to $750,000.00 in value of the Company’s
shares of Common Stock and warrants to be issued pursuant to that certain
Private Placement Memorandum, dated as of April 21, 2009, by the Company; (xiii)
in connection with the issuance of securities in an amount up to $250,000.00 in
value for working capital purposes; and (xiv) in connection with the issuance of
Common Stock pursuant to an exemption under Section 3 of the Act; provided,
however, that the Company shall not be limited in the issuance of additional
Common Stock or securities convertible into Common Stock if (a) the aggregate
Tranche Purchase Price for all Tranche Shares equals the Maximum Placement, or
(b) the Company is unable to deliver a Tranche Notice because the aggregate
number of shares of Common Stock deemed beneficially owned by the Investor and
its Affiliates (as determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder) equals or exceeds
9.99% of all Common Stock outstanding on the date the Company would deliver a
Tranche Notice.
 
5.13  Prospectus Availability and Changes.  The Company will make available to
Investor upon request, and thereafter from time to time will furnish Investor,
as many copies of any Prospectus (or of the Prospectus as amended or
supplemented if the Company shall have made any amendments or supplements
thereto after the effective date of the applicable Registration Statement) as
Investor may request for the purposes contemplated by the Act; and in case
Investor is required to deliver  a prospectus after the nine-month period
referred to in Section 10(a)(3) of the Act in connection with the sale of the
Warrant Shares, or after the time a post-effective amendment to the applicable
Registration Statement is required pursuant to Item 512(a) of Regulation S-K
under the Act, the Company will prepare, at its expense, promptly upon request
such amendment or amendments to the Registration Statement and the Prospectus as
may be necessary to permit compliance with the requirements of Section 10(a)(3)
of the Act or Item 512(a) of Regulation S-K under the Act, as the case may be.
 
27

--------------------------------------------------------------------------------


 
The Company will advise Investor promptly of the happening of any event within
the time during which a Prospectus is required to be delivered under the Act
which could require the making of any change in the Prospectus then being used
so that the Prospectus would not include an untrue statement of material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they are made, not misleading, and
to advise Investor promptly if, during such period, it shall become necessary to
amend or supplement any Prospectus to cause such Prospectus to comply with the
requirements of the Act, and in each case, during such time, to prepare and
furnish, at the Company’s expense, to Investor promptly such amendments or
supplements to such Prospectus as may be necessary to reflect any such change or
to effect such compliance.
 
5.14  Required Approval.  No transactions contemplated under this Agreement or
the Transaction Documents shall be consummated for an amount that would require
approval by any Trading Market or Company stockholders under any approval
provisions, rules or regulations of any Trading Market applicable to the
Company, unless and until such approval is obtained.  Company shall use best
efforts to obtain any required approval as soon as possible.
 
5.15  Activity Restrictions. For so long as Investor or any of its Affiliates
holds any Preferred Shares, Warrants or Warrant Shares, neither Investor nor any
Affiliate will:  (i) vote any shares of Common Stock owned or controlled by it,
solicit any proxies, or seek to advise or influence any Person with respect to
any voting securities of the Company; (ii) engage or participate in any actions,
plans or proposals which relate to or would result in (a) acquiring additional
securities of the Company, alone or together with any other Person, which would
result in beneficially owning or controlling more than 9.99% of the total
outstanding Common Stock or other voting securities of the Company, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act
of 1940, (g) changes in the Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of the Company by any Person, (h) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of the Company
becoming eligible for termination of registration pursuant  to Section 12(g)(4)
of the Act, or (j) any action, intention, plan or arrangement similar to any of
those enumerated above; or (iii) request the Company or its directors, officers,
employees, agents or representatives to amend or waive any provision of this
Section 5.15.
 
28

--------------------------------------------------------------------------------


 
5.16  Registration.  In the event that all Warrant Shares that Company may then
be required to make available to Investor are not, by the one-year anniversary
of the Effective Date, made available to Investor as DWAC Shares without
restriction on resale (i) pursuant to an effective Registration Statement, or
(ii) as Rule 144 Eligible, Company shall, at Investor’s election in Investor’s
sole discretion, exercise the Company’s Redemption Option provided for in
Section 6 of the Certificate of Designations to effectuate the repurchase of any
outstanding Preferred Shares.
 
ARTICLE 6
MISCELLANEOUS
 
6.1  Fees and Expenses.  Except for the $20,000.00 non-refundable document
preparation fee previously paid by the Company to counsel for Investor, the
receipt of which is hereby acknowledged, and the $5,000.00 non-refundable
administrative fee payable to counsel for Investor at each Tranche Closing, or
as may be otherwise provided in this Agreement, each party shall pay the fees
and expenses of its own advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of the Transaction
Documents.  The Company acknowledges and agrees that Luce Forward solely
represents Investor, and does not represent the Company or its interests in
connection with the Transaction Documents or the transactions contemplated
thereby.  The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Securities, if any.
 
6.2  Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of:  (a) the date of transmission, if
such notice or communication is delivered via facsimile or electronic mail prior
to 5:30 p.m. Eastern time on a Trading Day and an electronic confirmation of
delivery is received by the sender, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered later than 5:30 p.m.
Eastern time or on a day that is not a Trading Day, (c) 3 Trading Days following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given.  The addresses for such notices and communications are those set
forth following the signature page hereof, or such other address as may be
designated in writing hereafter, in the same manner, by such Person.
 
6.3  Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
29

--------------------------------------------------------------------------------


 
6.4  Headings.  The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof
 
6.5  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Investor.  Investor may assign any or all
of its rights under this Agreement to any Affiliate or, with the prior written
consent of the Company, to any other Person.
 
6.6  No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 5.8.
 
6.7  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law that would require or
permit the application of the laws of any other jurisdiction.  Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  The parties hereby waive all rights to a trial
by jury.  If either party shall commence an action or proceeding to enforce any
provisions of the Transaction Documents, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses reasonably incurred in
connection with the investigation, preparation and prosecution of such action or
proceeding.
 
6.8  Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery, exercise and/or conversion of the
Securities, as applicable.
 
6.9  Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
30

--------------------------------------------------------------------------------


 
6.10  Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.11  Replacement of Securities.  If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
6.12  Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
6.13  Payment Set Aside.  To the extent that the Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.14  Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
31

--------------------------------------------------------------------------------


 
6.15  Time of the Essence.  Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.
 
6.16  Construction.  The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.
 
6.17  Entire Agreement.  This Agreement, together with the exhibits hereto,
contains the entire agreement and understanding of the parties, and supersedes
all prior and contemporaneous agreements, term sheets, letters, discussions,
communications and understandings, both oral and written, which the parties
acknowledge have been merged into this Agreement.  No party, representative,
attorney or agent has relied upon any collateral contract, agreement, assurance,
promise, understanding or representation not expressly set forth
hereinabove.  The parties hereby expressly waive all rights and remedies, at law
and in equity, directly or indirectly arising out of or relating to, or which
may arise as a result of, any Person’s reliance on any such assurance.
 
32

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 


SPARTA COMMERCIAL SERVICES, INC.



 

By: /s/ A.L. Havens   Name: Anthony Havens   Title: C.E.O.                

 
 

By: /s/ Sandra L. Ahman   Name: Sandra L. Ahman   Title: Secretary  

 
 
OPTIMUS SPECIAL SITUATIONS CAPITAL PARTNERS, LLC


 

By: /s/ Terren S. Peizer   Name: Terren S. Peizer   Title: Managing Director   
 

 
33

--------------------------------------------------------------------------------


 
Exhibit A
 
Form of Warrant
 

--------------------------------------------------------------------------------


 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
 
Sparta Commercial Services, Inc.
 
Warrant To Purchase Common Stock
 

Warrant No.: 2009-[_____]           
 Issuance Date:  July 24, 2009
    Number of Warrant Shares:  [_______________]      
 Initial Exercise Price:  [$_____]

 
 
Sparta Commercial Services, Inc., a Nevada corporation (“Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [_______________], the holder hereof or its
designees or assigns (“Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon surrender of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times on or after the earlier
of (a) the date on which a registration statement registering for resale the
Warrant Shares (as defined below) becomes effective and (b) the date that is six
(6) months after the Issuance Date set forth above (such date specified in
clauses (a) or (b) above, as applicable, the “Exercisable Date”), but not after
11:59 p.m. Eastern time on the fifth anniversary of the Issuance Date, that
number of duly authorized, validly issued, fully paid and non-assessable shares
of Common Stock set forth above (the “Warrant Shares”).  Except as otherwise
defined herein, capitalized terms in this Warrant shall have the meanings set
forth in ARTICLE 13 hereof.  
 
1

--------------------------------------------------------------------------------


 
ARTICLE 1
EXERCISE OF WARRANT.
 
1.1  Mechanics of Exercise.  Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder in accordance with the immediately
preceding paragraph on any day on or after the Exercisable Date, in whole or in
part, by (i) delivery of a written notice to the Company, in the form attached
hereto as Appendix 1 (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant and (ii) payment to the Company of an amount equal to the
applicable Exercise Price multiplied by the number of Warrant Shares as to which
this Warrant is being exercised (the “Aggregate Exercise Price”) in cash or by
wire transfer of immediately available funds, by the issuance and delivery of a
recourse promissory note substantially in the form attached hereto as Appendix 2
(each, a “Recourse Note”), or, if applicable, by cashless exercise pursuant to
Section 1.3.  The Holder shall not be required to deliver the original Warrant
in order to effect an exercise hereunder.  Execution and delivery of the
Exercise Notice with respect to less than all of the Warrant Shares shall have
the same effect as cancellation of the original Warrant and issuance of a new
Warrant evidencing the right to purchase the remaining number of Warrant
Shares.  On the same Trading Day on which the Company has received each of the
Exercise Notice and the Aggregate Exercise Price (the “Exercise Delivery
Documents”) by 10:30 a.m. Eastern time, or the following Trading Day if received
after such time or on a non-Trading Day, the Company shall transmit by facsimile
an acknowledgment of confirmation of receipt of the Exercise Delivery Documents
to the Holder and the Company’s transfer agent (the “Transfer Agent”) and credit
such aggregate number of Warrant Shares to which the Holder is entitled pursuant
to such exercise to the Holder’s or its designee’s balance account with The
Depository Trust Company (DTC) Fast Automated Securities Transfer (FAST) Program
through its Deposit Withdrawal Agent Commission (DWAC) system, time being of the
essence.  Upon delivery of the Exercise Delivery Documents, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Shares are credited to the Holder’s DTC
account.  If this Warrant is submitted in connection with any exercise pursuant
to this Section 1.1 and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than one Trading Day after any exercise and return of the
previously issued Warrant, at its own expense issue a new Warrant representing
the right to purchase the number of Warrant Shares purchasable immediately prior
to such exercise under this Warrant, less the number of Warrant Shares with
respect to which this Warrant is exercised.  No fractional shares of Common
Stock are to be issued upon the exercise of this Warrant, but rather the number
of shares of Common Stock to be issued shall be rounded up to the nearest whole
number.  The Company shall pay any and all taxes which may be payable with
respect to the issuance and delivery of Warrant Shares upon exercise of this
Warrant.
 
1.2  Exercise Price.  For purposes of this Warrant, “Exercise Price” means an
amount per Warrant Share equal to the Closing Sale Price of a Share of Common
Stock on the Trading Day immediately preceding the Issuance Date, subject to
adjustment as provided herein.
 
2

--------------------------------------------------------------------------------


 
1.3  Cashless Exercise.  Notwithstanding anything contained herein to the
contrary, if at any time there is not a current, valid and effective
registration statement covering the Warrant Shares that are the subject of the
Exercise Notice (the “Unavailable Warrant Shares”), the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):
 
Net Number = (B-C) x A
 B
 
For purposes of the foregoing formula:


A = the total number of shares with respect to which this Warrant is then being
exercised.


B = the average of the Closing Sale Prices of the shares of Common Stock (as
reported by Bloomberg) for the five (5) consecutive Trading Days ending on the
date immediately preceding the date of the Exercise Notice.


C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
 
1.4  Company’s Failure to Timely Deliver Securities.  If the Company shall fail
for any reason or for no reason to timely credit the Holder’s balance account
with DTC for such number of shares of Common Stock to which the Holder is
entitled upon the Holder’s exercise of this Warrant, then, in addition to all
other remedies available to the Holder, the Company shall pay in cash to the
Holder on each day that the issuance of such shares of Common Stock is not
timely effected an amount equal to 1.5% of the product of (A) the sum of the
number of shares of Common Stock not issued to the Holder on a timely basis and
to which the Holder is entitled and (B) the Closing Sale Price of the shares of
Common Stock on the Trading Day immediately preceding the last possible date
which the Company could have issued such shares of Common Stock to the Holder
without violating Section 1.1.  In addition to the foregoing, if after the
Company’s receipt of the facsimile copy of a Exercise Notice the Company shall
fail to timely credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
exercise hereunder, and the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of shares of Common Stock issuable upon such exercise that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within one Trading Day after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to credit such Holder’s balance account with DTC shall terminate, or
(ii) promptly honor its obligation to credit such Holder’s balance account with
DTC and pay cash to the Holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock sold
by Holder in satisfaction of its obligations, times (B) the Closing Bid Price on
the date of exercise.
 
3

--------------------------------------------------------------------------------


 
1.5  Exercise Limitation.  Notwithstanding any other provision, at no time may
the Holder exercise this Warrant such that the number of Warrant Shares to be
received pursuant to such exercise aggregated with all other shares of Common
Stock then owned by the Holder beneficially or deemed beneficially owned by the
Holder would result in the Holder owning more than 4.99% of all of such Common
Stock as would be outstanding on such Exercise Date, as determined in accordance
with Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  In addition, as of any date, the aggregate number of shares of
Common Stock into which this Warrant is exercisable within 61 days, together
with all other shares of Common Stock then beneficially owned (as such term is
defined in Rule 13(d) under the Exchange Act) by Holder and its affiliates,
shall not exceed 9.99% of the total outstanding shares of Common Stock as of
such date.  At no time when the number of Warrant Shares then owned by the
Holder, when aggregated with all other shares of Common Stock then owned by the
Holder beneficially or deemed beneficially owned by the Holder, would result in
the Holder owning more than 1.0% of all outstanding Common Stock will Holder
vote or cause to be voted any such shares.
 
1.6  Restrictions.  For so long as Holder holds any Warrant Shares, Holder will
not:  (i) vote any shares of Common Stock owned or controlled by it, solicit any
proxies, or seek to advise or influence any Person with respect to any voting
securities of the Company; (ii) engage or participate in any actions, plans or
proposals which relate to or would result in (a) acquiring additional securities
of the Company, alone or together with any other Person, which would result in
beneficially owning or controlling more than 9.99% of the total outstanding
Common Stock or other voting securities of the Company, (b) an extraordinary
corporate transaction, such as a merger, reorganization or liquidation,
involving Company or any of its subsidiaries, (c) a sale or transfer of a
material amount of assets of the Company or any of its subsidiaries, (d) any
change in the present board of directors or management of the Company, including
any plans or proposals to change the number or term of directors or to fill any
existing vacancies on the board, (e) any material change in the present
capitalization or dividend policy of the Company, (f) any other material change
in the Company’s business or corporate structure, including but not limited to,
if the Company is a registered closed-end investment company, any plans or
proposals to make any changes in its investment policy for which a vote is
required by Section 13 of the Investment Company Act of 1940, (g) changes in the
Company’s charter, bylaws or instruments corresponding thereto or other actions
which may impede the acquisition of control of the Company by any Person, (h)
causing a class of securities of the Company to be delisted from a national
securities exchange or to cease to be authorized to be quoted in an inter-dealer
quotation system of a registered national securities association, (i) a class of
equity securities of the Company becoming eligible for termination of
registration pursuant  to Section 12(g)(4) of the Act, or (j) any action,
intention, plan or arrangement similar to any of those enumerated above; or
(iii) request the Company or its directors, officers, employees, agents or
representatives to amend or waive any provision of this Section 1.6.
 
1.7  Disputes.  In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 12.
 
4

--------------------------------------------------------------------------------


 
1.8  Insufficient Authorized Shares.  If at any time while any of the Warrants
remain outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of the Warrants at least a number of shares of Common
Stock equal to 110% of the number of shares of Common Stock as shall from time
to time be necessary to effect the exercise of all of the Warrants then
outstanding (the “Required Reserve Amount”) (an “Authorized Share Failure”),
then the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Warrants then
outstanding.  Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than 90 days after the occurrence of such Authorized Share
Failure, the Company shall hold a meeting of its stockholders for the approval
of an increase in the number of authorized shares of Common Stock.  In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal.
 
ARTICLE 2
ADJUSTMENT UPON SUBDIVISION OR COMBINATION OF COMMON STOCK.
 
If the Company at any time on or after the Subscription Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of Warrant Shares will be proportionately
increased.  If the Company at any time on or after the Subscription Date
combines (by combination, reverse stock split or otherwise) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Exercise Price in effect immediately prior to such combination will be
proportionately increased and the number of Warrant Shares will be
proportionately decreased.  Any adjustment under this ARTICLE 2 shall become
effective at the close of business on the date the subdivision or combination
becomes effective.
 
ARTICLE 3
PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS
 
3.1  Purchase Rights.  In addition to any adjustments pursuant to ARTICLE 2
above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights.
 
5

--------------------------------------------------------------------------------


 
3.2  Fundamental Transactions.  The Company shall not enter into or be party to
a Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant in accordance with the
provisions of this Section 3.2 pursuant to written agreements in form and
substance satisfactory to the Required Holders and approved by the Required
Holders prior to such Fundamental Transaction, including agreements to deliver
to each holder of Warrants in exchange for such Warrants a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Warrant, including, without limitation, an adjusted
exercise price equal to the value for the shares of Common Stock reflected by
the terms of such Fundamental Transaction, and exercisable for a corresponding
number of shares of capital stock equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and satisfactory to the Required Holders.  Upon the occurrence of
any Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein.  Upon consummation of the Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of this Warrant
prior to such Fundamental Transaction, such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had this Warrant been converted
immediately prior to such Fundamental Transaction, as adjusted in accordance
with the provisions of this Warrant.  In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of this Warrant
prior to such Fundamental Transaction, such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had this Warrant been exercised
immediately prior to such Fundamental Transaction.  Provision made pursuant to
the preceding sentence shall be in a form and substance reasonably satisfactory
to the Required Holders.  The provisions of this Section 3.2  shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied without regard to any limitations on the exercise of
this Warrant.
 
6

--------------------------------------------------------------------------------


 
3.3  Notwithstanding the foregoing, in the event of a Fundamental Transaction
other than one in which the Successor Entity is a Public Successor Entity that
assumes this Warrant such that this Warrant shall be exercisable for the
publicly traded common stock of such Public Successor Entity, at the request of
the Holder delivered before the 90th day after such Fundamental Transaction, the
Company (or the Successor Entity) shall purchase this Warrant from the Holder by
paying to the Holder, within five (5) Trading Days after such request (or, if
later, on the effective date of the Fundamental Transaction), cash in an amount
equal to the value of the remaining unexercised portion of this Warrant on the
date of such consummation, which value shall be determined by use of the Black
Scholes Option Pricing Model using a volatility equal to the 100 day average
historical price volatility prior to the date of the public announcement of such
Fundamental Transaction.
 
ARTICLE 4
NONCIRCUMVENTION
 
The Company hereby covenants and agrees that the Company will not, by amendment
of its Certificate of Incorporation, Bylaws or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be required to protect the rights of the Holder.  Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant, and (iii) shall, so long as any of the SPA Warrants
are outstanding, take all action necessary to reserve and keep available out of
its authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of the SPA Warrants, 110% of the number of shares of
Common Stock as shall from time to time be necessary to effect the exercise of
the SPA Warrants then outstanding (without regard to any limitations on
exercise).
 
ARTICLE 5
WARRANT HOLDER NOT DEEMED A STOCKHOLDER
 
Except as otherwise specifically provided herein, the Holder, solely in such
Person’s capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant.  In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the
Company.  Notwithstanding this ARTICLE 5, the Company shall provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.
 
7

--------------------------------------------------------------------------------


 
ARTICLE 6
REISSUANCE OF WARRANTS
 
6.1  Transfer of Warrant.  If this Warrant is to be transferred, the Holder
shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant,
registered as the Holder may request, representing the right to purchase the
number of Warrant Shares being transferred by the Holder and, if less then the
total number of Warrant Shares then underlying this Warrant is being
transferred, a new Warrant to the Holder representing the right to purchase the
number of Warrant Shares not being transferred.
 
6.2  Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant representing
the right to purchase the Warrant Shares then underlying this Warrant.
 
6.3  Exchangeable for Multiple Warrants.  This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants representing in the aggregate the right to purchase the
number of Warrant Shares then underlying this Warrant, and each such new Warrant
will represent the right to purchase such portion of such Warrant Shares as is
designated by the Holder at the time of such surrender; provided, however, that
no Warrants for fractional shares of Common Stock shall be given.
 
6.4  Issuance of New Warrants.  Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 6.1 or
Section 6.3, the Warrant Shares designated by the Holder which, when added to
the number of shares of Common Stock underlying the other new Warrants issued in
connection with such issuance, does not exceed the number of Warrant Shares then
underlying this Warrant), (iii) shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date, and (iv) shall
have the same rights and conditions as this Warrant.
 
8

--------------------------------------------------------------------------------


 
ARTICLE 7
NOTICES
 
Whenever notice is required to be given under this Warrant, unless otherwise
provided herein, such notice shall be given in accordance with Section 6.2 of
the Purchase Agreement.  The Company shall provide the Holder with prompt
written notice of all actions taken pursuant to this Warrant, including in
reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any Options, Convertible Securities or rights
to purchase stock, warrants, securities or other property to holders of shares
of Common Stock as such or (C) for determining rights to vote with respect to
any Fundamental Transaction, dissolution or liquidation, provided in each case
that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.
 
ARTICLE 8
AMENDMENT AND WAIVER
 
Except as otherwise provided herein, the provisions of this Warrant may be
amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Required Holders; provided that no such
action may increase the exercise price of any SPA Warrant or decrease the number
of shares or class of stock obtainable upon exercise of any SPA Warrant without
the written consent of the Holder.  No such amendment shall be effective to the
extent that it applies to less than all of the holders of the SPA Warrants then
outstanding.
 
ARTICLE 9
GOVERNING LAW
 
This Warrant shall be governed by and construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Warrant shall be governed by, the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.
 
ARTICLE 10
CONSTRUCTION; HEADINGS
 
This Warrant shall be deemed to be jointly drafted by the Company and the Holder
and shall not be construed against any person as the drafter hereof.  The
headings of this Warrant are for convenience of reference and shall not form
part of, or affect the interpretation of, this Warrant.
 
9

--------------------------------------------------------------------------------


 
ARTICLE 11
DISPUTE RESOLUTION
 
In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within 2
Trading Days of receipt of the Exercise Notice giving rise to such dispute, as
the case may be, to the Holder.  If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Trading Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within 2 Trading Days submit via facsimile (a) the disputed determination of the
Exercise Price or arithmetic calculation to an independent, reputable investment
bank or independent registered public accounting firm selected by Holder subject
to Company’s approval, which may not be unreasonably withheld or delayed, or (b)
the disputed arithmetic calculation of the Warrant Shares to the Company’s
independent registered public accounting firm.  The Company shall cause at its
expense the investment bank or the accountant, as the case may be, to perform
the determinations or calculations and notify the Company and the Holder of the
results no later than 3 Trading Days from the time it receives the disputed
determinations or calculations.  Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. 
 
ARTICLE 12
REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF
 
The remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder right to pursue actual damages for
any failure by the Company to comply with the terms of this Warrant.  The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
 
10

--------------------------------------------------------------------------------


 
ARTICLE 13
DEFINITIONS
 
For purposes of this Warrant, the following terms shall have the following
meanings:
 
13.1  “Approved Stock Plan” means any employee benefit plan now existing or
hereafter adopted which has been approved by the Board of Directors of the
Company, pursuant to which the Company’s securities may be issued to any
employee, officer, director or consultant for services provided to the Company.
 
13.2  “Bloomberg” means Bloomberg Financial Markets.
 
13.3  “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Trading Market, as reported by Bloomberg, or, if the
Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if the Trading
Market is not the principal securities exchange or trading market for such
security, the last closing bid price or last trade price, respectively, of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.).  If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder.  If the Company and the
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to ARTICLE 11.  All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.
 
13.4  “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.
 
13.5  “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock deemed to be outstanding pursuant to Sections 2.1.1 and
2.1.2 hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time, but excluding any shares of Common Stock
owned or held by or for the account of the Company or issuable upon exercise of
the SPA Warrants.
 
11

--------------------------------------------------------------------------------


 
13.6  “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
13.7  “Eligible Market” means the Trading Market, The New York Stock Exchange,
Inc., The NASDAQ Global Select Market, The NASDAQ Global Market, The NASDAQ
Capital Market, the NYSE Amex Stock Exchange or the OTC Bulletin Board, but does
not include the Pink Sheets.
 
13.8  “Fundamental Transaction” means and shall be deemed to have occurred at
such time upon any of the following events:  (i) a consolidation, merger or
other business combination or event or transaction following which the holders
of Common Stock immediately preceding such consolidation, merger, combination or
event either (a) no longer hold a majority of the shares of Common Stock or (b)
no longer have the ability to elect a majority of the board of directors of the
Company; (ii) the sale or transfer (other than to a majority or wholly owned
subsidiary of the Company) of all or substantially all of the Company’s assets,
other than in the ordinary course of business; or (iii) a purchase, tender or
exchange offer made to the holders of the outstanding shares of Common Stock
(other than pursuant to an “option repricing” or similar event for compensation
purposes).
 
13.9  “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
13.10  “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.
 
13.11  “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity and a government or any department or agency thereof.
 
13.12  “Purchase Agreement” means the Preferred Stock Purchase Agreement dated
July 24, 2009, by and among the Company and the investors referred to therein.
 
13.13  “Trading Market” means the NYSE Amex.
 
13.14  “Public Successor Entity” means a Successor Entity that is a publicly
traded corporation whose stock is quoted or listed for trading on an Eligible
Market.
 
13.15  “Required Holders” means the Holders of the SPA Warrants representing at
least a majority of shares of Common Stock underlying the SPA Warrants then
outstanding.
 
12

--------------------------------------------------------------------------------


 
13.16  “SPA Warrant(s)” means a warrant to purchase Common Stock of the Company
issued pursuant to the Purchase Agreement.
 
13.17  “Successor Entity” means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.
 
13.18  “Trading Day” means any day on which the Common Stock is traded on an
Eligible Market; provided that it shall not include any day on which the Common
Stock (a) is suspended from trading, or (b) is scheduled to trade on such
exchange or market for less than 5 hours.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.
 
 
 

  SPARTA COMMERCIAL SERVICES, INC.               By:     Name:     Title:  

 

  By:     Name:     Title:  

 
13

--------------------------------------------------------------------------------


 
APPENDIX 1
 
EXERCISE NOTICE
 


 
SPARTA COMMERCIAL SERVICES, INC.
 
The undersigned hereby exercises the right to purchase ________________ shares
of Common Stock (“Warrant Shares”) of Sparta Commercial Services, Inc., a Nevada
corporation (“Company”), evidenced by the attached Warrant to Purchase Common
Stock (“Warrant”).  Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Warrant.  The Holder intends
that payment of the Exercise Price shall be made as:
 
___   Cash Exercise with respect to ____________ Warrant Shares


___   Cashless Exercise with respect to ____________ Warrant Shares


___   Recourse Note Exercise with respect to ____________ Warrant Shares


  Please issue


___   A certificate or certificates representing said shares of Common Stock in
the name   specified below


___ 
  Said shares in electronic form to the Deposit/Withdrawal at Custodian (DWAC)
account with Depository Trust Company (DTC) specified below.

 

          By:     Name:     Title:    

 
1

--------------------------------------------------------------------------------


 
ACKNOWLEDGMENT
 
The Company hereby acknowledges the foregoing Exercise Notice and hereby directs
[_______________________________] to issue the above indicated number of shares
of Common Stock as specified above, in accordance with the Transfer Agent
Instructions dated July 24, 2009 from the Company, and acknowledged and agreed
to by the transfer agent.
 

  SPARTA COMMERCIAL SERVICES, INC.         By:     Name:     Title:  

 
2

--------------------------------------------------------------------------------


 
APPENDIX 2
 
FORM OF NOTE
 

--------------------------------------------------------------------------------


 
SECURED PROMISSORY NOTE
 

$[_____________]              
 Date:  [________], 20[__]

 
FOR VALUE RECEIVED, [_____________] (“Borrower”) promises to pay to the order of
Sparta Commercial Services, Inc. (“Lender”), at [________], or at such other
place as Lender may from time to time designate in writing, the principal sum of
$[________], with interest, as follows:


1.  Interest.  The principal balance outstanding, from time to time, shall bear
interest from and after the date hereof at the rate of 2.0% per year.  Interest
shall be calculated on a simple interest basis and the number of days elapsed
during the period for which interest is being calculated.  Interest not paid
when due shall be added to the principal.
 
2.  Payments.  If not sooner paid, the entire unpaid principal balance, interest
thereon and any other charges due and payable under this Note shall be due and
payable on the fourth anniversary of the date of this Note (“Maturity Date”);
provided, however, that in no event shall this Note be due or payable at any
time that (a) Lender is in default of any preferred stock purchase agreement for
Series B Preferred Stock or any Warrant issued pursuant thereto, any loan
agreement or other material agreement, or (b) there are any shares of Series B
Preferred Stock of Lender issued or outstanding.  Borrower shall have the right
to prepay all or any part of the principal balance of this Note at any time
without penalty or premium.  In the event that Lender redeems all or a portion
of any shares of Series B Preferred Stock then held by Borrower, Borrower shall
apply, and Lender may offset, the proceeds of any such redemption to pay down
the accrued interest and outstanding principal of this Note.  All payments shall
be first be applied to interest, then to reduce the outstanding principal.
 
3.  Full Recourse Note.  THIS IS A FULL RECOURSE PROMISSORY NOTE.  Accordingly,
notwithstanding that Borrower’s obligations under this Note are secured by the
Collateral, in the event of a material default hereunder, Lender shall have full
recourse to all the other assets of Borrower.  Moreover, Lender shall not be
required to proceed against or exhaust any Collateral, or to pursue any
Collateral in any particular order, before Lender pursues any other remedies
against Borrower or against any of Borrower’s assets.
 
4.  Security
 
a.  Pledge.  As security for the due and prompt payment and performance of all
payment obligations under this Note and any modifications, replacements and
extensions hereof (collectively, “Secured Obligations”), Borrower hereby pledges
and grants a security interest to Lender in all of Borrower’s right, title, and
interest in and to all of the following, now owned or hereafter acquired or
arising (together the “Collateral”):
 
i.  Publicly traded shares of common stock, preferred stock, bonds, notes and/or
debentures (collectively, “Pledged Securities”) with a fair market value on the
date hereof at least equal to the principal amount of this Note, based upon the
trading price of such securities on the OTC Bulletin Board, NASDAQ Capital
Market, NASDAQ Global Market, NASDAQ Global Select Market, NYSE Amex, or New
York Stock Exchange;
 
1

--------------------------------------------------------------------------------


 
ii.  all rights of Borrower with respect to or arising out of the Pledged
Securities, including voting rights, and all equity and debt securities and
other property distributed or distributable with respect thereto as a result of
merger, consolidation, dissolution, reorganization, recapitalization, stock
split, stock dividend, reclassification, exchange, redemption, or other change
in capital structure; and
 
iii.  all proceeds, replacements, substitutions, accessions and increases in any
of the Collateral.
 
b.  Replacement Securities.  So long as any Secured Obligations remain
outstanding, in the event that Borrower sells or disposes of any Pledged
Securities, Borrower shall promptly provide replacement securities of equal or
greater value.
 
c.  Rights With Respect to Distributions.  So long as no default shall have
occurred and be continuing under this Note, Borrower shall be entitled to
receive any and all dividends and distributions made with respect to the Pledged
Securities and any other Collateral.  However, upon the occurrence and during
the continuance of any default, Lender shall have the sole right (unless
otherwise agreed by Lender) to receive and retain dividends and distributions
and apply them to the outstanding balance of this Note or hold them as
Collateral, at Lender’s election.  
 
d.  Voting Rights.  So long as no default shall have occurred and be continuing
under this Note, Borrower shall be entitled to exercise all voting rights
pertaining to the Pledged Securities and any other Collateral.  However, upon
the occurrence and during the continuance of any default, all rights of Borrower
to exercise the voting rights that Borrower would otherwise be entitled to
exercise with respect to the Collateral shall cease and (unless otherwise agreed
by Lender) all such rights shall thereupon become vested in Lender, which shall
thereupon have the sole right to exercise such rights.
 
e.  Financing Statement; Further Assurances.  Borrower agrees, concurrently with
executing this Note, that Lender may file a UCC-1 financing statement relating
to the Collateral in favor of Lender, and any similar financing statements in
any jurisdiction in which Lender reasonably determines such filing to be
necessary.  Borrower further agrees that at any time and from time to time
Borrower shall promptly (i) provide a comfort letter to Company’s auditors
regarding the fair market value of the Collateral, and (ii) execute and deliver
all further instruments and documents that Lender may request in order to
perfect and protect the security interest granted hereby, or to enable Lender to
exercise and enforce its rights and remedies with respect to any Collateral
following an event of default.  In addition, following an event of default,
Borrower shall deliver the Collateral, including original certificates or other
instruments representing the Pledged Securities, to Lender to hold as secured
party, and execute a securities account control agreement.
 
2

--------------------------------------------------------------------------------


 
f.  Powers of Lender.  Borrower hereby appoints Lender as Borrower’s true and
lawful attorney-in-fact to perform any and all of the following acts, which
power is coupled with an interest, is irrevocable until the Secured Obligations
are paid and performed in full, and may be exercised from time to time by Lender
in its discretion:  To take any action and to execute any instrument which
Lender may deem reasonably necessary or desirable to accomplish the purposes of
this Section 4f and, more broadly, this Note including, without limitation:  (i)
to exercise voting and consent rights with respect to Collateral in accordance
with this Note, (ii) to receive, endorse and collect all instruments or other
forms of payment made payable to Borrower representing any dividend, interest
payment or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same, when and to the extent permitted by
this Note, (iii) to perform or cause the performance of any obligation of
Borrower hereunder in Borrower’s name or otherwise, (iv) during the continuance
of any default hereunder, to liquidate any Collateral pledged to Lender
hereunder and to apply proceeds thereof to the payment of the Secured
Obligations or to place such proceeds into a cash collateral account or to
transfer the Collateral into the name of Lender, all at Lender’s sole
discretion, (v)  to enter into any extension, reorganization or other agreement
relating to or affecting the Collateral, and, in connection therewith, to
deposit or surrender control of the Collateral, (vi) to accept other property in
exchange for the Collateral, (vii) to make any compromise or settlement Lender
deems desirable or proper, and (viii) to execute on Borrower’s behalf and in
Borrower’s name any documents required in order to give Lender a continuing
first lien upon the Collateral or any part thereof.
 
5.  Additional Terms
 
a.  No Waiver.  The acceptance by Lender of payment of a portion of any
installment when due or an entire installment but after it is due shall neither
cure nor excuse the default caused by the failure of Borrower timely to pay the
whole of such installment and shall not constitute a waiver of Lender’s right to
require full payment when due of any future or succeeding installments.
 
b.  Default.  Any one or more of the following shall constitute a “default”
under this Note:  (i) a default in the payment when due of any amount hereunder,
(ii) Borrower’s refusal to perform any material term, provision or covenant
under this Note, (iii) the commencement of any liquidation, receivership,
bankruptcy, assignment for the benefit of creditors or other debtor-relief
proceeding by or against Borrower, or subject to Section 4(b), the Collateral is
transferred by Borrower without being replaced by Pledged Securities of equal or
greater fair market value on the date of transfer, and (iv) the levying of any
attachment, execution or other process against Borrower, or subject to Section
4(b) the Collateral or any material portion thereof.
 
c.  Default Rights
 
i.  Upon the occurrence of any payment default Lender may, at its election,
declare the entire balance of principal and interest under this Note immediately
due and payable.  A delay by Lender in exercising any right of acceleration
after a default shall not constitute a waiver of the default or the right of
acceleration or any other right or remedy for such default.  The failure by
Lender to exercise any right of acceleration as a result of a default shall not
constitute a waiver of the right of acceleration or any other right or remedy
with respect to any other default, whenever occurring.  
 
3

--------------------------------------------------------------------------------


 
ii.  Further, upon the occurrence of any material non-monetary default,
following 30 days notice from Lender to Borrower specifying the default and
demanded manner of cure for any non-monetary default, Lender shall thereupon and
thereafter have any and all of the rights and remedies to which a secured party
is entitled after a default under the applicable Uniform Commercial Code, as
then in effect.  In addition to its other rights and remedies, Borrower agrees
that, upon the occurrence of default, Lender may in its sole discretion do or
cause to be done any one or more of the following:
 
(a)  Proceed to realize upon the Collateral or any portion thereof as provided
by law, and without liability for any diminution in price which may have
occurred, sell the Collateral or any part thereof, in such manner, whether at
any public or private sale, and whether in one lot as an entirety, or in
separate portions, and for such price and other terms and conditions as is
commercially reasonable given the nature of the Collateral.
 
 
(b)  If notice to Borrower is required, give written notice to Borrower at least
ten days before the date of sale of the Collateral or any portion thereof.
 
(c)  Transfer all or any part of the Collateral into Lender’s name or in the
name of its nominee or nominees.
 
(d)  Vote all or any part of the Collateral (whether or not transferred into the
name of Lender ) and give all consents, waivers and ratifications in respect of
the Collateral and otherwise act with respect thereto, as though Lender were the
outright owner thereof.
 
iii.  Borrower acknowledges that all or part of foreclosure of the Collateral
may be restricted by state or federal securities laws, Lender may be unable to
effect a public sale of all or part of the Collateral, that a public sale is or
may be impractical and inappropriate and that, in the event of such
restrictions, Lender thus may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to its distribution or resale.  Borrower agrees that if
reasonably necessary Lender may resort to one or more sales to a single
purchaser or a restricted or limited group of purchasers.  Lender shall not be
obligated to make any sale or other disposition, unless the terms thereof shall
be satisfactory to it.
 
iv.  If, in the opinion of Lender based upon written advice of counsel, any
consent, approval or authorization of any federal, state or other governmental
agency or authority should be necessary to effectuate any sale or other
disposition of any Collateral, Borrower shall execute all such applications and
other instruments as may reasonably be required in connection with securing any
such consent, approval or authorization, and will otherwise use its commercially
reasonable best efforts to secure the same.
 
v.  The rights, privileges, powers and remedies of Lender shall be cumulative,
and no single or partial exercise of any of them shall preclude the further or
other exercise of any of them.  Any waiver, permit, consent or approval of any
kind by Lender of any default hereunder, or any such waiver of any provisions or
conditions hereof, must be in writing and shall be effective only to the extent
set forth in writing.  Any proceeds of any disposition of the Collateral, or any
part thereof, may be applied by Lender to the payment of expenses incurred by
Lender in connection with the foregoing, and the balance of such proceeds shall
be applied by Lender toward the payment of the Secured Obligations.
 
4

--------------------------------------------------------------------------------


 
d.  No Oral Waivers or Modifications.  No provision of this Note may be waived
or modified orally, but only in a writing signed by Lender and Borrower.
 
e.  Attorney Fees.  The prevailing party in any action by Lender to collect any
amounts due under this Note shall be entitled to recover its reasonable
attorneys fees and costs.
 
f.  Governing Law.  This Note has been executed and delivered in, and is to be
construed, enforced, and governed according to the internal laws of, the State
of New York without regard to its principles of conflict of laws that would
require or permit the application of the laws of any other jurisdiction.
 
g.  Severability.  Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Note shall be held to be prohibited by
or invalid under applicable law, it shall be ineffective only to the extent of
such prohibition or invalidity without invalidating the remainder of that
provision or the other provisions of this Note.
 
h.  Entire Agreement.  This Note contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.
 

          By:     Name:     Title:    

 
5

--------------------------------------------------------------------------------


 
Exhibit B
 
Certificate of Designations
 

--------------------------------------------------------------------------------


 
SPARTA COMMERCIAL SERVICES, INC.
 
CERTIFICATE OF DESIGNATIONS OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES B PREFERRED STOCK
 
The undersigned, [_______________] and [_______________] hereby certify that:
 
1.  They are the [_______________] and [_______________], respectively, of
Sparta Commercial Services, Inc., a Nevada corporation (the “Corporation”).
 
2.  The Corporation is authorized to issue 10,000,000 shares of preferred stock.
35,850 have been designated as Series A of which 125 are issued and outstanding.
 
3.  The following resolutions were duly adopted by the Board of Directors:
 
WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 10,000,000
shares, $0.001 par value per share (the Preferred Stock”), issuable from time to
time in one or more series;
 
WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any series and the
designation thereof, of any of them; and
 
WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid, to fix the rights, preferences, restrictions and
other matters relating to a series of Preferred Stock, which shall consist of up
to 1,000 shares of the Preferred Stock which the Corporation has the authority
to issue, as follows:
 
NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:
 
TERMS OF PREFERRED STOCK
 
1.  Designation, Amount and Par Value.  The series of Preferred Stock shall be
designated as the Corporation’s Series B Preferred Stock (the “Series B
Preferred Stock”) and the number of shares so designated shall be 1,000 (which
shall not be subject to increase without the consent of all of the holders of
the Series B Preferred Stock (each a “Holder” and collectively, the
“Holders”).  Each share of Series B Preferred Stock shall have a par value of
$0.001 per share.
 
1

--------------------------------------------------------------------------------


 
2.  Ranking.  The Series B Preferred Stock shall, with respect to dividend
rights and rights upon liquidation, winding-up or dissolution, rank:
 
a.  senior to the Corporation’s common stock, par value $0.001 per share
(“Common Stock”), the Series A Redeemable Preferred Stock, and any other class
or series of Preferred Stock of the Corporation (collectively, together with any
warrants, rights, calls or options exercisable for or convertible into such
Preferred Stock, the “Junior Shares”); and
 
b.  junior to all existing and future indebtedness of the Corporation.
 
3.  Dividends and Other Distributions.  Commencing on the date of the issuance
of any such shares of Series B Preferred Stock (each respectively an “Issuance
Date”), Holders of Series B Preferred Stock shall be entitled to receive
dividends on each outstanding share of Series B Preferred Stock (“Dividends”),
which shall accrue in shares of Series B Preferred Stock at a rate equal to
10.0% per annum from the Issuance Date.  Accrued Dividends shall be payable upon
redemption of the Series B Preferred Stock in accordance with Section 6.
 
a.  Any calculation of the amount of such Dividends payable pursuant to the
provisions of this Section 3 shall be made based on a 365-day year and on the
number of days actually elapsed during the applicable calendar quarter,
compounded annually.
 
b.  So long as any shares of Series B Preferred Stock are outstanding, no
dividends or other distributions will be paid, declared or set apart with
respect to any Junior Shares.  The Common Stock shall not be redeemed while the
Series B Preferred Stock is outstanding.
 
4.  Protective Provision.  So long as any shares of Series B Preferred Stock are
outstanding, the Corporation shall not, without the affirmative approval of the
Holders of a majority of the shares of the Series B Preferred Stock then
outstanding, (a) alter or change adversely the powers, preferences or rights
given to the Series B Preferred Stock or alter or amend this Certificate of
Designations, (b) authorize or create any class of stock ranking as to
distribution of assets upon a liquidation senior to or otherwise pari passu with
the Series B Preferred Stock, (c) amend its certificate or articles of
incorporation or other charter documents in breach of any of the provisions
hereof, (d) increase the authorized number of shares of Series B Preferred
Stock, (e) liquidate, dissolve or wind-up the business and affairs of
the  Corporation, or effect any Deemed Liquidation Event (as defined below), or
(f) enter into any agreement with respect to the foregoing.  
 
a.  A “Deemed Liquidation Event” shall mean:  (i) a merger or consolidation in
which the Corporation is a constituent party or a subsidiary of the Corporation
is a constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the shares of
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (ii) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole,  or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.
 
2

--------------------------------------------------------------------------------


 
b.  The Corporation shall not have the power to effect a Deemed Liquidation
Event referred to in Section 4(a) unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation shall be allocated among the holders of
capital stock of the Corporation in accordance with Section 5.
 
5.  Liquidation.
 
a.  Upon any liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, after payment or provision for payment of debts and
other liabilities of the Corporation, before any distribution or payment shall
be made to the holders of any Junior Shares by reason of their ownership
thereof, the Holders of Series B Preferred Stock shall first be entitled to be
paid out of the assets of the Corporation available for distribution to its
stockholders an amount with respect to each share of Series B Preferred Stock
equal to $10,000.00 (the “Original Series B Issue Price”), plus any accrued but
unpaid Dividends thereon (collectively, the “Series B Liquidation Value”).  If,
upon any liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, the amounts payable with respect to the shares of
Series B Preferred Stock are not paid in full, the holders of shares of Series B
Preferred Stock shall share equally and ratably in any distribution of assets of
the Corporation in proportion to the liquidation preference and an amount equal
to all accumulated and unpaid Dividends, if any, to which each such holder is
entitled
 
b.  After payment has been made to the Holders of the Series B Preferred Stock
of the full amount of the Series B Liquidation Value, any remaining assets of
the Corporation shall be distributed among the holders of the Corporation’s
Junior Shares in accordance with the Corporation’s Certificates of Designation
and Certificate of Incorporation.
 
c.  If, upon any liquidation, dissolution or winding up of the Corporation, the
assets of the Corporation shall be insufficient to make payment in full to all
Holders, then such assets shall be distributed among the Holders at the time
outstanding, ratably in proportion to the full amounts to which they would
otherwise be respectively entitled.
 
6.  Redemption.
 
a.  Corporation’s Redemption Option.  Upon or after the fifth anniversary of the
initial Issuance Date, the Corporation shall have the right, at the
Corporation’s option, to redeem all or a portion of the shares of Series B
Preferred Stock, at a price per share of the Series B Preferred Stock equal to
the Series B Liquidation Value (the “Corporation Redemption Price”).
 
b.  Mechanics of Redemption.  If the Corporation elects to redeem any of the
Holders’ Series B Preferred Stock then outstanding, it shall deliver written
notice thereof via facsimile and overnight courier (“Notice of Redemption at
Option of Corporation”) to each Holder, which Notice of Redemption at Option of
Corporation shall indicate (A) the number of shares of Series B Preferred Stock
that the Corporation is electing to redeem and (B) the Corporation Redemption
Price.
 
3

--------------------------------------------------------------------------------


 
c.  Payment of Redemption Price.  Upon receipt by any Holder of a Notice of
Redemption at Option of Corporation, such Holder shall promptly submit to the
Corporation such Holder’s Series B Preferred Stock certificates.  Upon receipt
of such Holder’s Series B Preferred Stock certificates, the Corporation shall
pay the Corporation Redemption Price in cash to such Holder.
 
7.  Transferability. The Series B Preferred Stock may only be sold, transferred,
assigned, pledged or otherwise disposed of (“Transfer”) in accordance with state
and federal securities laws.  The Corporation shall keep at its principal
office, or at the offices of the Transfer Agent, a register of the Series B
Preferred Stock.  Upon the surrender of any certificate representing Series B
Preferred Stock at such place, the Corporation, at the request of the record
Holder of such certificate, shall execute and deliver (at the Corporation’s
expense) a new certificate or certificates in exchange therefor representing in
the aggregate the number of shares represented by the surrendered
certificate.  Each such new certificate shall be registered in such name and
shall represent such number of shares as is requested by the Holder of the
surrendered certificate and shall be substantially identical in form to the
surrendered certificate.
 
8.  Miscellaneous.
 
a.  Notices.  Any and all notices to the Corporation shall be addressed to the
Corporation’s President or Chief Executive Officer at the Corporation’s
principal place of business on file with the Secretary of State of the State of
Nevada.  Any and all notices or other communications or deliveries to be
provided by the Corporation to any Holder hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Corporation, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this section prior to 5:30 p.m. Eastern
time, (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this section later than 5:30 p.m. but prior to 11:59 p.m. Eastern
time on such date, (iii) the second business day following the date of mailing,
if sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.
 
b.  Lost or Mutilated Preferred Stock Certificate.  Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder shall be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Series B Preferred Stock,
and in the case of any such loss, theft or destruction upon receipt of indemnity
reasonably satisfactory to the Corporation (provided that if the Holder is a
financial institution or other institutional investor its own agreement shall be
satisfactory) or in the case of any such mutilation upon surrender of such
certificate, the Corporation shall, at its expense, execute and deliver in lieu
of such certificate a new certificate of like kind representing the number of
shares of such class represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.
 
4

--------------------------------------------------------------------------------


 
c.  Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and shall not be deemed to
limit or affect any of the provisions hereof.
 
RESOLVED, FURTHER, that the chairman, chief executive officer, president or any
vice-president, and the secretary or any assistant secretary, of the Corporation
be and they hereby are authorized and directed to prepare and file a Designation
of Preferences, Rights and Limitations of Series B Preferred Stock in accordance
with the foregoing resolution and the provisions of Nevada law.
 
IN WITNESS WHEREOF, the undersigned have executed this Certificate this 24th day
of July 2009.
 

By:     Name: Anthony L. Havens   Title: President and CEO  

 
 

By:     Name: Sandra L. Ahman   Title: Vice President and Secretary  

 
5

--------------------------------------------------------------------------------


 
Exhibit C
 
Transfer Agent Instructions
 

--------------------------------------------------------------------------------


 
                [                      ], 2009
Jersey Transfer & Trust Co.
201 Bloomfield Avenue, Suite 26
Verona, NJ 07044
Attn: Jeffrey Manger
 
Re: 
Sparta Commercial Services, Inc.

Request for Issuance of Ten Common Stock Certificates


Dear Sirs:
 
Sparta Commercial Services, Inc., a Nevada corporation (the “Company”), requests
the issuance of __ common stock certificates, each certificate [bearing a
standard restrictive legend/to be issued without restrictive legend], in the
names of the entities and amounts below as set forth in accordance with the
opinion of [counsel’s name] dated July 24, 2009 (copy enclosed).  Such shares
are part of a number of shares reserved for issuance by the Company pursuant to
that certain Preferred Stock Purchase Agreement between the Company and Optimus
Capital Partners, LLC, a Delaware limited liability company, dba Optimus Special
Situations Capital Partners, LLC (including its designees, successors and
assigns) dated as of July 24, 2009.
 

 

Name of Stockholder Number of Shares of Common Stock

 
 
All of the issued certificates are to be delivered to:


 
If you have any questions, please call me at 212-239-2666.
 
 

 

 
Yours truly,
 
 


Sandra L. Ahman
Secretary

 
1

--------------------------------------------------------------------------------



[LETTERHEAD OF HARLEY & DEICKLER LLP]
 
              July 24, 2009




Jersey Transfer & Trust Co.
201 Bloomfield Avenue, Suite 26
Verona, NJ 07044
Attn: Jeffrey Manger


  Re: Sparta Commercial Services, Inc (the “Company”).


Dear Sirs:


We are counsel to the Company, a Nevada corporation.  You have requested our
opinion with respect to the issuance of ____________ shares of the Company’s
Common Stock, par value $.001 per share (the “Shares”) to _______________
pursuant to a [partial] conversion of that certain Warrant dated
_________________, 2009 and issued to ___________________ (the “Warrant”).


In connection with this opinion, we have relied upon, among other things,
representations from the officers of the Company concerning the issuance of such
Shares by the Company.  We also have examined the Articles of Incorporation and
By-Laws of the Company and certain documents and actions by the Board of
Directors of the Company as well as the Warrant.


In rendering this opinion letter, except for the matters that are specifically
addressed in any opinion expressed below, we have assumed (i) the authenticity
of all documents submitted to us as originals or as copies thereof, the
conformity to the originals of all documents submitted to us as copies, the
genuineness of all signatures and the legal capacity of natural persons and (ii)
the necessary adequacy and fairness of any consideration for the Shares.  Each
assumption herein is made and relied upon with your permission and without
independent investigation.


In rendering this opinion letter, we do not express any opinion concerning any
law other than the laws of the State of Nevada, and the federal securities and
other laws that we deem necessary to our opinion.  We do not express any opinion
herein with respect to any matter not specifically
addressed in the opinion expressed below, including without limitation (i) any
statute, regulation or provision of law of any county, municipality or other
political subdivision or any agency or instrumentality thereof or (ii) the
securities or tax laws of any jurisdiction.


On the basis of the foregoing, we are of the opinion that the Shares may be
issued to _________________; [provided that the certificate representing the
Shares bears a restrictive legend pursuant to Rule 144 of the Securities Act of
1933, as amended]. [Insert once Warrant Shares are registered or 144 Eligible –
“We confirm that the Shares should not be subject to any stop-transfer
restrictions and shall otherwise be freely transferable on the books and records
of the Company”] Upon such issuance, the Shares shall be fully paid and
non-assessable.


This opinion letter is rendered for the sole benefit of each addressee hereof
with respect to the matters specifically addressed herein, and no other person
or entity is entitled to rely hereon. Copies of this opinion letter may not be
made available, and this opinion letter may not be quoted or referred to in any
other document, to any other person or entity without our prior written consent.
 
 

 
Very truly yours,
HARLEY & DEICKLER LLP


By: _______________________

 
 
2

--------------------------------------------------------------------------------


 
Exhibit D
 
Lock-Up Agreement
 

--------------------------------------------------------------------------------


 
July 24, 2009
 
Optimus Special Situations Capital Partners, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
 
Ladies and Gentlemen:
 
This Lock-Up Agreement is being delivered to you in connection with the
Preferred Stock Purchase Agreement dated as of July 24, 2009 (“Purchase
Agreement”) and entered into by and among Sparta Commercial Services, Inc., a
Nevada corporation (“Company”) and Optimus Special Situations Capital Partners,
LLC, a Delaware limited liability company (“Investor”), with respect to the
purchase without registration under the Securities Act of 1933, as amended (the
“Act”), in reliance on Section 4(2) of the Act and Rule 506 of Regulation D
promulgated thereunder, of shares of the Company’s Series B Preferred Stock and
related Securities.  Capitalized terms used herein without definition shall have
the respective meanings ascribed to them in the Purchase Agreement.
 
In order to induce Investor to enter into the Purchase Agreement, the
undersigned agrees that, for a period of ten Trading Days beginning on each date
the Company delivers a Tranche Notice to Investor (the “Tranche Notice Date”)
and ending on the Tranche Closing Date pursuant to the terms of the Purchase
Agreement (the “Lock-up Period”), the undersigned will not, without the prior
written consent of Investor, (a) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC promulgated
thereunder (the “Exchange Act”) with respect to, any Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock, or
warrants or other rights to purchase Common Stock or any such securities, or any
securities substantially similar to the Common Stock, (b) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock or any such securities, or
warrants or other rights to purchase Common Stock, whether any such transaction
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise or (c) publicly announce an intention to effect any transaction
specified in clause (a) or (b).
 
The foregoing sentence shall not apply to (a) bona fide gifts, provided the
recipient thereof agrees in writing to be bound by the terms of this Lock-Up
Agreement, (b) dispositions to any trust for the direct or indirect benefit of
the undersigned and/or the immediate family of the undersigned, provided that
such trust agrees in writing to be bound by the terms of this Lock-Up Agreement,
(c) sales made pursuant to any written sales plans established prior to the date
of this Lock-Up Agreement in conformity with the requirements of Rule 10b5-1(c)
promulgated under the Exchange Act or (d) exercise of options for Common Stock
and the disposition (whether by sale, gift or otherwise) of Common Stock
underlying such options.  Notwithstanding subsection (a) above, the undersigned
may make a bona fide gift of up to 10,000 shares of Common Stock to a charity or
other non-profit entity and such charity or entity shall not be required to be
bound by the terms of this Lock-Up Agreement; provided, however, that in the
event the undersigned exercises options during the Lock-Up Period, the
undersigned may not, during the Lock-Up Period, dispose of the number of shares
of Common Stock underlying such exercised options equal to the number of shares
of Common Stock gifted by the undersigned pursuant to this sentence during the
Lock-Up Period.  For purposes of this paragraph, “immediate family” shall mean
the undersigned and the spouse, any lineal descendent, father, mother, brother
or sister of the undersigned.
 
1

--------------------------------------------------------------------------------


 
The Company agrees to provide the undersigned with notice that the Company has
delivered a Tranche Notice to Investor prior to, or simultaneous with, its
delivery of the Tranche Notice to Investor.  Such notice shall provide the
undersigned with the Tranche Notice Date and clearly indicate the beginning of
the Lock-up Period.
 
Upon the termination of the Purchase Agreement, this Lock-Up Agreement shall be
terminated and the undersigned shall be released from its obligations hereunder.
 

 

 
Sincerely,
 


_______________________________
Stockholder

 
 
Acknowledged and Agreed:
 
Sparta Commercial Services, Inc.
 

By:     Name:     Title:    



2

--------------------------------------------------------------------------------


 
Exhibit E
 
Opinion
 

--------------------------------------------------------------------------------


 
[LETTERHEAD OF HARLEY & DEICKLER LLP]
 
July 24, 2009
 
Optimus Special Situations Capital Partners, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
 
Re:: Sparta Commercial Services, Inc.


Ladies and Gentlemen:
 
We are counsel to Sparta Commercial Services, Inc., a Nevada corporation
(“Company”), in connection with the sale and issuance of (a) up to 500 shares of
its Series B Preferred Stock, par value $0.001 per share (“Preferred Shares”),
along with (b) warrants (the “Warrants”) to purchase shares of the Company’s
common stock, par value $0.001 per share (“Common Stock”), and (c) shares of
Common Stock issuable upon exercise of the Warrants (the “Warrant Shares”), and
together with the Preferred Shares and the Warrants, the “Securities”), to
Optimus Special Situations Capital Partners, LLC, a Delaware limited liability
company (“Investor”), pursuant to the terms of the Preferred Stock Purchase
Agreement dated as of July 24, 2009 (“Agreement”), by and between Company and
Investor.  Capitalized terms not otherwise defined herein have the meanings set
forth in the Agreement.
 
In rendering this opinion letter, as to relevant factual matters we have
examined: the Agreement and the forms of Transaction Documents attached as
exhibits to the Agreement. In addition, we have examined the Articles of
Incorporation, as amended, and by-laws of the Company, the resolutions adopted
by the Company’s Board of Directors authorizing the Agreement, the issuance of
the Securities, the Certificate of Designations for the Preferred Shares and
such other documents as we have considered relevant, including, where we have
deemed appropriate, representations or certifications of officers of parties
thereto or public officials.  In rendering this opinion letter, except for the
matters that are specifically addressed in any opinion expressed below, we have
assumed (i) the authenticity of all documents submitted to us as originals or as
copies thereof, the conformity to the originals of all documents submitted to us
as copies, the genuineness of all signatures and the legal capacity of natural
persons, (ii) the enforceability (as limited by bankruptcy and other insolvency
laws) and, with respect thereto and to any other matter herein to which
relevant, any necessary entity power and authority, authorization, execution,
authentication, payment and delivery of, under and with respect to all documents
to which this opinion letter relates, (iii) the necessary ownership of and/or
other rights and interests in assets, and the necessary adequacy and fairness of
any consideration therefor, (iv) the accuracy of and compliance by the parties
thereto with the representations, warranties and covenants as to factual matters
contained in any document, (v) the conformity of the underlying assets and
related documents to the requirements of any agreement to which this opinion
letter relates and (vi) that there is not any other verbal or written agreement
that modifies or supplements the agreements expressed in any document to which
this opinion letter relates in a manner that affects the correctness of any
opinion expressed below.  Each assumption herein is made and relied upon with
your permission and without independent investigation.
 
1

--------------------------------------------------------------------------------


 
In rendering this opinion letter, each opinion expressed and assumption relied
upon herein with respect to the enforceability of any right or obligation is
subject to (i) general principles of equity, including concepts of materiality,
reasonableness, good faith and fair dealing and the possible unavailability of
specific performance and injunctive relief, regardless of whether considered in
a proceeding in equity or at law, (ii) bankruptcy, insolvency, receivership,
reorganization, liquidation, voidable preference, fraudulent conveyance and
transfer, moratorium and other similar laws affecting the rights of creditors or
secured parties, (iii) the effect of certain laws, regulations and judicial and
other decisions upon (a) the availability and enforceability of certain
remedies, including the remedies of specific performance and self-help, and
provisions purporting to waive the obligation of good faith, materiality, fair
dealing, diligence, reasonableness or objection to judicial jurisdiction, venue
or forum and (b) the enforceability of any provision the violation of which
would not have any material adverse effect on the performance by any party of
its obligations under any agreement and (iv) public policy considerations
underlying United States federal securities laws, to the extent that such public
policy considerations limit the enforceability of any provision of any agreement
which purports or is construed to provide indemnification with respect to
securities law violations.  However, the non-enforceability of any provisions
referred to in foregoing clause (iii) will not, taken as a whole, materially
interfere with the practical realization of the benefits of the rights and
remedies included in any such agreement which is the subject of any opinion
expressed below, except for the consequences of any judicial, administrative,
procedural or other delay which may be imposed by, relate to or arise from
applicable laws, equitable principles and interpretations thereof.
 
This opinion letter is based upon our review of the documents referred to
herein.  We have conducted no independent investigation with respect to the
facts contained in such documents and relied upon in rendering this opinion
letter.  We also note that, other than the Company, we do not represent any of
the parties to the transactions to which this opinion letter relates or any of
their affiliates in connection with matters other than certain
transactions.  However, the attorneys in this firm who are directly involved in
the representation of parties to the transactions to which this opinion letter
relates have no actual present knowledge of the inaccuracy of any fact relied
upon in rendering this opinion letter.  In addition, if we indicate herein that
any opinion is based on our knowledge, our opinion is based solely on the actual
present knowledge of such attorneys.
 
In rendering this opinion letter, we do not express any opinion concerning any
law other than the laws of the State of New York, the federal laws of the United
States and Title 7, Chapter 78, of the Nevada Revised Statutes.  Any opinion
expressed below to the effect that any agreement is valid, binding and
enforceable relates only to an agreement that designates therein the laws of the
State of New York as the governing law thereof.  We do not express any opinion
herein with respect to any matter not specifically addressed in the opinions
expressed below, including without limitation (i) any statute, regulation or
provision of law of any county, municipality or other political subdivision or
any agency or instrumentality thereof or (ii) the securities or tax laws of any
jurisdiction.  We express no opinion with respect to (i) any provision of the
Agreements to the extent such provision purports to prohibit a party from
pledging, transferring or granting a security interest in or to any rights
granted to a party under any of the Agreements, or (ii) any provision of any
agreement which purports to grant a pledge or security interest in any rights in
or to any other agreement which by its terms restricts a party’s ability to
pledge, transfer or grant a security interest in such rights.
 
2

--------------------------------------------------------------------------------


 
Based upon and subject to the foregoing, it is our opinion that:
 
1.  Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada.


2.  The Securities are duly authorized, the Preferred Shares and Warrants are,
and when issued in accordance with the terms and conditions of the Agreement the
Warrant Shares will be, validly issued, fully paid and non-assessable.  The
issuance of the Securities will not be subject to any statutory or contractual
preemptive rights of any stockholder of the Company.


3.  Company has the corporate power and authority to (a) execute, deliver and
perform all of its obligations under the Agreement and the Transaction
Documents, and (b) issue, sell and deliver each of the Securities.


4.  The execution, delivery and performance of the Agreement and the Transaction
Documents have been duly authorized by all necessary corporate action on the
part of Company, and have been duly executed and delivered by Company.


5.  The execution and delivery of the Transaction Documents by Company does not,
and Company’s performance of its obligations thereunder will not (a) violate the
Articles of Incorporation or by-laws of Company, as in effect on the date
hereof, (b) violate in any material respect any federal or state law, rule or
regulation, or judgment, order or decree of any state or federal court or
governmental or administrative authority, in each case that, to our knowledge,
is applicable to Company or its properties or assets and which could have a
material adverse effect on Company’s business, properties, assets, financial
condition or results of operations or prevent the performance by Company of any
material obligation under the Agreement, or (c) require the authorization,
consent, approval of or other action of, notice to or filing or qualification
with, any state or federal governmental authority, except as have been, or will
be, made or obtained.


6.  The execution, delivery and performance of the Stock Loan Agreements, the
consummation of the transactions contemplated by the Stock Loan Agreements, the
borrowing and receipt of the Borrowed Shares, and any subsequent sale of any of
the Borrowed Shares as permitted by the Stock Loan Agreements do not and will
not conflict with or result in a violation of Section 5 of the Securities Act of
1933, as amended, including the rules and regulations promulgated thereunder.


The opinion set forth in paragraph 1 has been issued, with your consent,
entirely in reliance upon the Certificate of Good Standing of the Company issued
by the Secretary of State of Nevada on July 14, 2009 and the certified copy of
the Articles of  Incorporation of the Company issued by the Secretary of State
of Nevada on July __, 2009, copies of which are attached hereto as Exhibit A and
Exhibit B, respectively.


The opinion set forth in paragraph 6 has been issued, with your consent,
entirely in reliance upon the representations and warranties of the parties to
the Stock Loan Agreements and the assumption that the parties thereto strictly
shall comply with the terms and conditions of the Stock Loan Agreements.
 
3

--------------------------------------------------------------------------------




This opinion letter is rendered for your benefit with respect to the matters
specifically addressed herein, and no other person or entity is entitled to rely
hereon. Copies of this opinion letter may not be made available, and this
opinion letter may not be quoted or referred to in any other document made
available, to any other person or entity except (i) to any applicable rating
agency, institution providing credit enhancement or liquidity support, or
governmental authority including without limitation the Securities and Exchange
Commission in filings made in connection with the Transaction Documents, (ii) to
any accountant or attorney for any person or entity entitled hereunder to rely
hereon or to whom or which this opinion letter may be made available as provided
herein, (iii) to any and all persons, without limitation, in connection with the
disclosure of the tax treatment and tax structure of the transaction to which
this opinion letter relates, (iv) in order to comply with any subpoena, order,
regulation, ruling or request of any judicial, administrative, governmental,
supervisory or legislative body or committee or any self-regulatory body
(including any securities or commodities exchange or the Financial Industry
Regulatory Authority, Inc.) and (v) as otherwise required by law; provided that
none of the foregoing is entitled to rely hereon unless an addressee hereof.  We
assume no obligation to revise, supplement or withdraw this opinion letter, or
otherwise inform any addressee hereof, or other person or entity, with respect
to any change occurring subsequent to the delivery hereof in any applicable fact
or law or any judicial or administrative interpretation thereof, even though
such change may affect a legal analysis or conclusion contained herein.  In
addition, no attorney-client relationship exists or has existed by reason of
this opinion letter between our firm and you or any other person or entity
 

  Very truly yours,
 
HARLEY & DEICKLER LLP


By:_______________________

 
4

--------------------------------------------------------------------------------


 
Exhibit F
 
Tranche Notice
 

--------------------------------------------------------------------------------


 
Dated: [________], 20[__]
 


Optimus Special Situations Capital Partners, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
 
Re:  Tranche Notice
 
Ladies & Gentlemen:
 
Pursuant to the July 24, 2009 Preferred Stock Purchase Agreement (“Agreement”)
between Sparta Commercial Services, Inc., a Nevada corporation (“Company”), and
Optimus Special Situations Capital Partners, LLC (“Investor”), Company hereby
elects to exercise a Tranche.  Capitalized terms not otherwise defined herein
shall have the meanings defined in the Agreement.
 
At the Tranche Closing, Company will sell to Investor [___________] Preferred
Shares at $10,000.00 per share for a Tranche Amount of $[___________].
 
On behalf of Company, the undersigned hereby certifies to Investor as follows:
 
1.  The undersigned is a duly authorized officer of Company;
 
2.  The above Tranche Amount does not exceed the Maximum Tranche Amount; and
 
3.  All of the conditions precedent to the right of the Company to deliver a
Tranche Notice set forth in Section 2.3(d) of the Agreement have been satisfied.
 
IN WITNESS WHEREOF, the Company has executed and delivered this Tranche Notice
as of the date first written above.
 
 

SPARTA COMMERCIAL SERVICES, INC.         By:     Name:     Title:  

 

--------------------------------------------------------------------------------


 
Exhibit G
 
Stock Loan Agreement
 

--------------------------------------------------------------------------------


 
STOCK LOAN AGREEMENT
 
This Stock Loan Agreement (“Agreement”) is entered into and effective as of
__________, 2009 (“Effective Date”), by and between the undersigned stockholder
(“Lending Stockholder”) of Sparta Commercial Services, Inc. a Nevada corporation
(“Company”), and Optimus Capital Partners, LLC, a Delaware limited liability
company, dba Optimus Special Situations Capital Partners, LLC (including its
designees, successors and assigns, “Borrower”).
 
RECITALS
 
A .  Lending Stockholder holds shares of common stock of Company.  In light of
Lending Stockholder’s substantial equity interest in Company, it is in the best
interests of Lending Stockholder to execute this Agreement, inasmuch as Lending
Stockholder will derive substantial direct and indirect benefits from the
commitment made to Company pursuant to a Preferred Stock Purchase Agreement to
be entered into between Borrower and Company as of the Effective Date (the
“Purchase Agreement”).
 
B.  As a condition to Borrower entering into the Purchase Agreement, Lending
Stockholder desires to enter into this Agreement and, in order to assist in
protecting the value of its investment in Company, desires to induce Borrower to
enter into the Purchase Agreement.
 
C.  Borrower desires to borrow and, as a material inducement to Borrower to
enter into the Purchase Agreement, Stockholder desires to lend shares of common
stock of Company to Borrower on the terms and conditions contained herein.
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the premises, the mutual covenants contained
in this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, Lending Stockholder and Borrower
agree as follows:
 
1.  Borrowed Shares.  Stockholder hereby lends to Borrower __________ shares
(“Borrowed Shares”) of freely tradable common stock, par value $0.001, of
Company.  The Borrowed Shares will be issued in original certificated form
bearing no restrictive legend, and will be accompanied by stock powers executed
in blank with a medallion signature guarantee.  At any time or from time to time
after receipt, Borrower may sell, transfer, assign, encumber or otherwise
dispose of the Borrowed Shares in any manner, at any time, and for any
consideration, in Borrower’s sole discretion; provided, however, that Borrower
shall not vote any Borrowed Shares on any matter.
 
2.  Fee.  Borrower shall pay to Lending Stockholder a fee of $1,000.00 in cash
or by wire transfer of immediately available funds.
 
3.  Interest.  Unless and until all Borrowed Shares are returned to Lending
Stockholder as provided below, outstanding Borrowed Shares will accrue interest
at One Percent (1.0%) per annum, with the Borrowed Shares valued at the volume
weighted average price (VWAP), calculated based upon the ratio of the aggregate
value of the common stock of Company traded on the Trading Market (as defined in
the Purchase Agreement) to the total volume of such stock traded on such market
for such date (or the nearest preceding date), for the 5 trading days
immediately preceding the Effective Date.  Interest is payable if, as and when
Borrowed Shares are returned to Lending Stockholder, in cash or at Borrower’s
sole election in freely tradable shares of common stock of the Company.
 
1

--------------------------------------------------------------------------------


 
4.  Return.  The Borrowed Shares, or an equal number of freely tradable shares
of common stock of the Company, shall be returned to Lending Stockholder three
trading days after the earlier of the date that (i) a registration statement
allowing the lawful resale without restriction of all shares of common stock of
the Company held by or on behalf of, or issuable upon the exercise of warrants
held by, Borrower is declared effective by the U.S. Securities and Exchange
Commission, and, to the extent any of the warrants are exercised, all such
shares are issued to a DWAC account with DTC specified by Borrower, (ii) all
shares of common stock of the Company held by or on behalf of, or issuable on
the exercise of warrants held by, Borrower may be resold without restriction in
accordance with Rule 144 under the Act,  and, to the extent any of the warrants
are exercised, all such shares are issued to a DWAC account with DTC specified
by Borrower, or (iii) is the one (1) year anniversary of the Effective Date.
 
5.  Pre-payment.  Borrower may return the Borrowed Shares to the Lending
Stockholder, in whole or in part, at any time or from time to time, without
penalty or premium.
 
6.  Representations and Warranties.  Lending Stockholder hereby represents,
warrants and covenants to Borrower as follows:
 
a)  Lending Stockholder has all necessary power and authority to (a) execute,
deliver and perform all of its obligations under this Agreement, and (b) lend
and deliver the Borrowed Shares.  Lending Stockholder has such knowledge and
experience in business and financial matters that it is able to protect its own
interests and evaluate the risks and benefits of entering into this Agreement.
 
b)  The execution, delivery and performance of this Agreement by Lending
Stockholder has been duly authorized by all requisite action on the part of
Lending Stockholder, and has been duly executed and delivered by Lending
Stockholder.
 
c)  The execution and delivery by the Lending Stockholder of this Agreement does
not, and Lending Stockholder’s performance of its obligations thereunder will
not (i) violate any charter documents of Lending Stockholder, as in effect on
the date hereof, (ii) require any authorization, consent, approval of or other
action of, notice to or filing or qualification with any state or federal
governmental authority, except as have been, or will be, made or obtained prior
to execution hereof, (iii) violate in any material respect any state or federal
law, rule, regulation or ordinance or any judgment, order or decree of any state
or federal court or governmental or administrative authority to which Lending
Stockholder or to Lending Stockholder’s knowledge Borrower or any other person,
is subject, including without limitation Section 5 of the Securities Act of
1933, as amended, and other federal and state securities laws and regulations.
 
d)  Lending Stockholder is not, and within 90 days of the Effective Date has not
been, (i) an officer, director, representative or affiliate of Company, (ii)
directly or indirectly, through one or more intermediaries, in control of,
controlled by, or under common control with Company, or (iii) alone or together
with any group, in beneficial ownership or control of more than 9.99% of the
total outstanding voting securities of the Company.
 
2

--------------------------------------------------------------------------------


 
e)  Except as expressly stated herein, Lending Stockholder is not, directly or
indirectly, receiving any consideration from or being compensated in any manner
by, and will not at any time in the future accept any consideration or
compensation from, Company, any affiliate of Company, or any other person for
entering into this Agreement or lending the Borrowed Shares.
 
7.  Fees and Expenses.  Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.
 
8.  Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified on the signature page prior to 5:30 p.m. Eastern time on a business
day and an electronic confirmation of delivery is received by the sender, (b)
the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section 8 on a day that is not a business day or later than 5:30 p.m.
Eastern time on any business day, (c) three business days following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The addresses for such notices and communications are those set forth on
the signature pages hereof, or such other address as may be designated in
writing hereafter, in the same manner, by such person.
 
9.  Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
10.  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.
 
11.  No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
 
12.  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  The parties hereby waive all rights to a trial by jury.  If
either party shall commence an action or proceeding to enforce any provisions of
this Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.
 
3

--------------------------------------------------------------------------------


 
13.  Survival.  The representations and warranties contained herein shall
survive the closing of the transactions contemplated herein and the delivery of
the Borrowed Shares.
 
14.  Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
15.  Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
16.  Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Borrower or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
4

--------------------------------------------------------------------------------


 
17.  Activity Restrictions.  Until after the Borrower has returned all Borrowed
Shares to the Lending Stockholder, neither Borrower nor its affiliates
will:  (i) vote any shares of common stock of the Company owned or controlled by
it, solicit any proxies, or seek to advise or influence any person with respect
to any voting securities of the Company; (ii) engage or participate in any
actions, plans or proposals which relate to or would result in (a) acquiring
additional securities of the Company, alone or together with any other person,
which would result in beneficially owning or controlling more than 9.99% of the
total outstanding common stock or other voting securities of the Company, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act
of 1940, (g) changes in the Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of the Company by any person, (h) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of the Company
becoming eligible for termination of registration pursuant  to Section 12(g)(4)
of the Act, or (j) any action, intention, plan or arrangement similar to any of
those enumerated above; or (iii) request the Lending Stockholder to amend or
waive any provision of this Section 17.
 
5

--------------------------------------------------------------------------------


 
18.  Entire Agreement.  This Agreement contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, understandings, communications and discussions, both oral and
written.  No party, representative, attorney or agent has relied upon any
collateral contract, agreement, assurance, promise, understanding or
representation not expressly set forth herein above.  The parties hereby waive
all rights and remedies, at law and in equity, arising out of, relating to, or
which may arise as the result of, any person’s reliance on any such
assurance.  The parties acknowledge that all prior agreements have been merged
into this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Lending Stockholder:
 

Name:           By:           Its    

 
Borrower:


OPTIMUS SPECIAL SITUATIONS CAPITAL PARTNERS, LLC
        By:           Its:  

 
6

--------------------------------------------------------------------------------


 
Addresses for Notice
 
 
 
 

To Stockholder:   Name:           Address:                       Fax No.:      
    Email:           with a copy to:        
Name:
          Address:                       Fax No.:           Email:    

 

 
To Borrower:
 
Optimus Special Situations Capital Partners, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
Attention:  Terry Peizer
Fax No.:  (310) 444-5300
Email:  info@optimuscg.com
 
with a copy to:


Luce Forward Hamilton & Scripps LLP
601 South Figueroa Street, Suite 3900
Los Angeles, CA 90017
Attention:  John C. Kirkland, Esq.
Fax No.:  (213) 452-8035
Email:  jkirkland@luce.com

 
7

--------------------------------------------------------------------------------


 